Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.567 Page 1 of 62




Heidi G. Goebel (10343)
Sam Meziani (9821)
GOEBEL ANDERSON PC
405 South Main Street, Suite 200
Salt Lake City, Utah 84111
Telephone: 801-441-9393
hgoebel@gapclaw.com
smeziani@gapclaw.com

Edward T. Kang (Pro Hac Vice)
Gregory H. Mathews (Pro Hac Vice)
Susan Moon O (Pro Hac Vice)
KANG HAGGERTY & FETBROYT LLC
123 S. Broad Street, Suite 1670
Philadelphia, PA 19109
Telephone: 215-525-5850
ekang@kanghaggerty.com
gmathews@kanghaggerty.com
so@kanghaggerty.com
Attorneys for Plaintiffs


                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH

 100 MOUNT HOLLY BYPASS, LLC,
 MILES TECHNOLOGIES, INC. AND
 CHRISTOPHER MILES,
                                                AMENDED COMPLAINT
        Plaintiffs,                               JURY DEMANDED

 vs.
                                               Case No. 2:20-cv-00856-TS
 AXOS BANK, GREGORY
 GARRABRANTS, BARRY GORDON, JR.,                   Judge Ted Stewart
 KRISTIN PHILLIPS, JEFF PISTORIUS,
 TECH EQUIPMENT FINANCE, LLC,
 EVERETTE DORAND A/K/A LEIGH
 DORAND, NEW JERSEY CLEAN
 ENERGY SOLUTIONS, LLC D/B/A SOLAR
 EXPERTS, DAVID J. WIDI, SR. AND
 DAVID WIDI, JR.,

        Defendants.
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.568 Page 2 of 62




        Plaintiffs 100 Mount Holly Bypass, LLC, Miles Technologies, Inc., and Christopher Miles

(collectively, “Plaintiffs”), by and through their undersigned counsel, hereby bring this civil

action against Defendants AXOS Bank, Gregory Garrabrants, Barry Gordon, Jr., Kristin Phillips,

Jeff Pistorius, New Jersey Clean Energy Solutions, LLC d/b/a Solar Experts, David J. Widi, Sr.,

David Widi Jr., Tech Equipment Finance, LLC, and Everett Dorand a/k/a Leigh Dorand,

(collectively, “Defendants”), and state:

                                    JURISDICTION AND VENUE

        1.          This is a civil action arising out of, among others, the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq. This Court has subject matter

jurisdiction pursuant to 18 U.S.C. § 1964, and 28 U.S.C. § 1331 in that certain of the claims arise

under the laws of the United States and over other claims herein under its supplemental jurisdiction

pursuant to 28 U.S.C. § 1367.

        2.          Venue is proper in this District under and pursuant to 18 U.S.C. § 1965, and

pursuant to 28 U.S.C. § 1391, in that numerous of the acts, practices, and events giving rise to the

claims alleged in this Complaint occurred in this District, and at least four of the Defendants reside

in this District.

                                             THE PARTIES

        3.          Plaintiff 100 Mount Holly Bypass, LLC (“Mt. Holly”) is a New Jersey limited

liability company with a business address of 100 Mount Holly Bypass, Lumberton, New Jersey

08048. Mt. Holly is the owner of a building with approximately 163,000 square feet located at its

business address.

        4.          Plaintiff Miles Technologies, Inc. (“Miles Tech”) is a New Jersey corporation with

a business address of 100 Mount Holly Bypass, Lumberton, New Jersey 08048. Miles Tech


                                                    2
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.569 Page 3 of 62




occupies approximately 75,000 square feet of the building owned by Mt. Holly. The balance of

the building is leased by Mt. Holly to a tenant (“Tenant”).

        5.     Plaintiff Christopher Miles (“Miles”) is an adult individual residing at 16 Tahteepay

Trail, Medford, New Jersey 08055. Miles is the sole member of Mt. Holly and President of Miles

Tech. Plaintiffs Mt. Holly, Miles Tech, and Miles are collectively referred to as “Plaintiffs”.

        6.     Defendant AXOS Bank (“Axos”) is a federally chartered Federal Savings

Association and wholly owned subsidiary of Axos Financial, Inc. (“Axos Financial”), a Delaware

corporation maintaining its corporate headquarters at 9205 West Russell Road, Suite 400, Las

Vegas, Nevada 89148. Axos maintains an office at 6975 Union Park Center, Suite 200,

Cottonwood Heights, Utah 84047. Until October 1, 2018, Axos was known as “BOFI Federal

Bank,” and Axos still uses the “BOFI” brand in some of its transaction records in its dealings with

Plaintiffs.

        7.     Defendant New Jersey Clean Energy Solutions, LLC d/b/a Solar Experts

(“NJCES”) is a New Jersey limited liability company with a business address of 420 Chandler

Road, Jackson, New Jersey 08527.

        8.     Defendant David J. Widi, Sr. (“Widi Sr.”) is a resident of New Jersey and the CEO

and owner of NJCES.

        9.     Defendant David Widi, Jr. (“Widi Jr.”) is a resident of New Jersey and the Director

of Marketing and Sales for Defendant NJCES. Widi Jr. also is a twice-convicted felon, once under

state law and once under federal law according to the Judgment filed in United States of America

v. David Widi, a copy of which is attached as Exhibit 1.

        10.    Defendant Tech Equipment Finance, LLC (“TechEFI”) is an Arizona limited

liability company with a business address of 11700 W. Charleston Blvd, Suite 170-767, Las Vegas,



                                                 3
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.570 Page 4 of 62




Nevada 89135. According to its website, TechEFI is engaged in the business of equipment leasing

and finance. At all relevant times, TechEFI was acting as an agent for Defendant Axos.

       11.    Defendant Everett Dorand a/k/a Leigh Dorand (“Dorand”) is an adult individual

who is the managing member of TechEFI. Defendant Dorand is a convicted felon. Defendant

Dorand pled guilty to wire fraud (18 U.S.C. § 1343) in connection with operating “a fraudulent

equipment lease scheme” according to the Information filed in United States v. Leigh Dorand, a

copy of which is attached as Exhibit 2. Defendant Dorand at all relevant times conducted the

business of TechEFI in Las Vegas, Nevada. At all relevant times, Dorand was acting as an agent

of Defendant Axos Bank.

       12.    Defendant Gregory Garrabrants (“Garrabrants”) is a citizen of the state of

California and the President and CEO of Axos and Axos Financial.

       13.    Defendant Jeff Pistorius (“Pistorius”) is a citizen of the state of Utah and Senior

Relationship Manager employed by Axos.

       14.    Defendant Barry Gordon, Jr. (“Gordon”) is a citizen of the state of Utah, Vice

President of Equipment Leasing for Axos, and the immediate supervisor of Pistorius.

       15.    Defendant Kristin Phillips (“Phillips”) is a citizen of the state of Utah and Vice

President- Documentation for Axos.

                                FACTUAL BACKGROUND

       16.    In the summer of 2019, Plaintiffs were exploring the possibility of purchasing a

solar energy system for installation on the roof of the building owned by Mt. Holly and occupied

by Miles Tech, located in Lumberton, New Jersey.




                                               4
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.571 Page 5 of 62




       17.     After learning about NJCES, which advertises itself as the “Solar Experts” with

expertise in the commercial sale, installation, and financing of solar systems, the Controller of

Miles Tech, Robert Lyons, contacted NJCES to inquire about its services.

       18.     In July 2019, Defendant NJCES, acting through Widi Sr. and Widi Jr., and

TechEFI, acting through Dorand, presented Plaintiffs with a proposal to sell Plaintiffs a solar

energy system manufactured by SunPower Corporation (“SunPower”) consisting of 4,000 solar

panels with associated equipment (the “Solar System”) for a total purchase price of $3,819,700.00,

payable over seven years at a 2% interest rate. The proposal was made with the approval of Axos,

acting through Gordon and Pistorius.

       19.     Dorand, acting as agent and broker on behalf of Axos, and Widi Jr. contacted Miles

on July 12, 2019, representing that in order to “lock in” the 2% interest rate on a loan to finance

the purchase, it was necessary that Plaintiffs immediately pay TechEFI $25,000.00.

       20.     On July 12, 2019, Widi Jr. drove to Miles’ home to pick up a personal check for

$25,000.00 so that Miles could “lock in” the low 2% interest rate. A copy of the check dated July

12, 2019 is attached as Exhibit 3.

       21.     The representations made by Dorand, acting on behalf of TechEFI as agent for

Axos, and by Widi Jr., on behalf of Widi Sr. and NJCES, to induce Plaintiffs to pay $25,000.00 to

TechEFI were made in telephone and email communications.

       22.     On July 17, 2019, Widi Jr. represented that the “Architect found the building

sufficient to hold the weight of 4,000 panels, so we are all clear on that front.” Miles had also been

told that there would be no need for roof penetrations to secure the panels.

       23.     Acting in reliance on the representations of TechEFI and NJCES, Plaintiffs and

NJCES entered into a Solar Electric System Purchase Agreement, dated July 24, 2019, for the



                                                  5
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.572 Page 6 of 62




purchase and installation of the Solar System (the “Purchase Agreement”). A copy of the Purchase

Agreement is attached as Exhibit 4.

        24.    The Purchase Agreement provided for a total purchase price of $3,819,700.00 with

the final disbursement of $1,145,910.00 to be made “when System Installed to Engineered Plans

and Operational.” Ex. 4, at Exhibit B.

        25.    Execution of the Purchase Agreement by Plaintiffs was induced by numerous

representations by Defendants NJCES, Widi Sr., Widi Jr., TechEFI, and Dorand, including

representations made during telephone and email communications between July 15, 2019 and July

24, 2019. Among other specific representations, it was represented that based on the $25,000.00

payment and execution of the Purchase Agreement, a purported “credit freeze” on processing

Plaintiffs’ loan to finance the purchase of the Solar System had been lifted.

        26.    Defendants NJCES, Widi Sr., Widi Jr., TechEFI, and Dorand represented they

would provide a loan to finance the purchase of the Solar System at an interest rate of 2% per

annum for seven years required to fund the purchase price for the Solar System.

        27.    The Purchase Agreement represented that the components of the Solar System

would be delivered by the manufacturer SunPower by October 14, 2019 and that NJCES would

complete the installation of the Solar System “in accordance with the Engineered Plans and

estimates a completion date of not later than December 31, 2019.” Ex. 4, Section 7(d).

        28.    The Purchase Agreement represented that NJCES “shall promptly correct work that

does not conform to this Agreement and to the Engineered Plans” and that NJCES “shall bear the

cost of correcting such nonconforming work, including without limitation, the cost to make the

Solar System work in accordance with the specifications and Engineered Plans.” Ex. 4, Section

7(b).



                                                 6
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.573 Page 7 of 62




       29.     The Purchase Agreement represented that, “At all times, as between Purchaser and

Solar Contractor, Purchaser shall own the Solar System and all electricity generated by the Solar

System shall be for the benefit of Purchaser.” Ex. 4, Section 8.

       30.     The Purchase Agreement represented that Purchaser would be the sole owner of

Solar Renewable Energy Certificates (“SREC”) and that NJCES would submit the documentation

necessary to enroll in the SREC program and would bear the cost of obtaining Plaintiffs’

enrollment in the SREC program. Ex. 4, Section 4.

       31.     The Purchase Agreement also represented that NJCES “will submit plans and an

Interconnection Application to Purchaser’s local utility to obtain net-metering benefits to the full

extent available under applicable laws and regulations” and that the “cost associated with the

application is included in the Purchase Price.” Ex. 4, Section 3. Further, NJCES also “shall provide

all documentation necessary to allow Purchaser to claim the 30% Federal Investment Tax Credit

(“ITC”) associated with the cost of the Solar System. Id., Section 5.

       32.     All the Defendants were familiar with the standard form of the Purchase Agreement

and its terms and the standard Axos lease documentation, of which Plaintiffs were unaware at the

time of execution of the Purchase Agreement. The Defendants fashioned the Purchase Agreement

to interface with Axos’ lease documents so as to constitute an integrated written agreement

between Plaintiffs and Defendants. During the ensuing months, certain of the Defendants,

including Dorand, Gordon, and Pistorius, informed Plaintiffs that all the Defendants had

previously worked together on similar Solar System sale and financing transactions with other

commercial entities.

       33.     For example, the Purchase Agreement provides that the “Purchaser may assign and

convey all its rights and interest in the Purchase Agreement to a third party. Upon any such transfer



                                                 7
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.574 Page 8 of 62




and assignment, the transferee or assignee shall obtain all rights and benefits under this Agreement

that belong to Purchaser.” Ex. 4, Section 8. Defendants included this provision in the Purchase

Agreement to enable Axos to obtain an assignment of Purchaser’s rights under the Purchase

Agreement to itself without any further documentation, such as a separate assignment agreement.

       34.      In connection with entering into the Purchase Agreement, Defendants did not

disclose that their plan was to cause Plaintiffs to enter into a Capital Lease for the acquisition of

the Solar System, although they previously represented to Plaintiffs it would be a loan, such that

Plaintiffs would not actually own the Solar System until the end of term of the lease,

notwithstanding the language in the Purchase Agreement to the effect that, at all times, the

Purchaser would own all of the right, title, and interest in the Solar System.

       35.      The Purchase Agreement was conveyed by email on behalf of NJCES by Widi Jr.

for execution by Widi Sr. and Plaintiffs.

       36.      At the request of Dorand and TechEFI, Plaintiffs provided extensive financial

information for the purpose of obtaining approval of a loan to finance the purchase price of the

Solar System.

       37.      After providing extensive financial information as requested, on October 10, 2019,

Plaintiffs were provided with two options to finance the purchase of the Solar System. One option

was the previously offered 7-year at 2% interest option and the other was a new 5-year 0% interest

option (the “Commercial Presentation”). The alternative financing terms were provided by Axos

to Dorand and NJCES. A copy of these financing proposals is attached as Exhibit 5. Copies of

these two financing alternatives were conveyed by means of email communications, and Plaintiffs

accepted the 0% option the same day.




                                                 8
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.575 Page 9 of 62




       38.     The Commercial Presentation represented that “No Capital investment” would be

required and that the cost of the Solar System of $3,819,700.00 would be the same as the “Loan

Payment Total (includes interest)” with monthly payments of $63,662.00. Ex. 5. The Commercial

Presentation was false and misleading because it omitted to disclose that Defendants intended to

cause Plaintiffs to enter into financing transaction documents with Axos, bearing an exorbitant

interest rate to fund the purchase of components of the Solar System from SunPower and to pay

NJCES for the balance of the purchase price of $3,819,700.00 BEFORE commencement of the

purported 0% interest five-year loan described in the Commercial Presentation.

       39.     Also, on October 10, 2019, unbeknownst to Plaintiffs, SunPower sent an invoice to

Axos for $1,343,000.00 representing the amount of the components of the Solar System to be

provided for installation by NJCES pursuant to the Purchase Agreement. At the time, the

SunPower invoice was directed to Axos, Plaintiffs had not entered into any agreement with Axos,

and Plaintiffs had not authorized NJCES to instruct SunPower to direct its invoice to Axos. A copy

of the SunPower invoice is attached as Exhibit 6. All the Defendants previously had worked

together on similar transactions, were knowledgeable of the set of documents used in such

transactions, and knew that when all the transaction documents had been executed in the future by

Plaintiffs, Axos would control the payment of the invoice of SunPower, notwithstanding the terms

of the Purchase Agreement providing for payments to be made to NJCES (sometimes referred to

as “Contractor”).

       40.     On October 15, 2019, TechEFI, acting through Dorand, sent what was characterized

as the Term Sheet for the financing entitled Conditional Lease Proposal of Axos, a copy of which

is attached as Exhibit 7. The Conditional Lease Proposal, signed by Pistorius on behalf of Axos,

required Plaintiffs to immediately pay Axos $2,000.00 as a condition to commencing its



                                                9
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.576 Page 10 of 62




 “investigation and credit approval process” and required an additional payment bringing the total

 deposit to $63,662.00 “upon formal credit approval” to be held and applied to the final “rental

 payment due under the Lease.” The Conditional Lease Proposal provided that if Axos approved

 the transaction as described in the document, but the transaction did not proceed for any reason,

 Plaintiffs would forfeit the entire amount of the deposit as a “transaction fee.”

        41.     Upon receipt, Plaintiffs reviewed the document, and Miles sent an email to Dorand

 questioning the meaning of Section 6 of the Conditional Lease Proposal, which referred to a Lease

 Rate Factor. The Miles email stated, “I believe that was for zero percent for five years. Can you

 explain this section 6?” Dorand responded by email the same day, “that is all legaleze [sic] in the

 event the loan carried an interest rate which it doesn’t. The rate is fixed and does not adjust on this

 loan. That is the payment for the entire term.” A copy of this email exchange is attached as Exhibit

 8.

        42.     Based on their familiarity with the standard lease documentation used by Axos, as

 well as Axos’ authorization, TechEFI, acting through Dorand, knew Dorand’s representation to

 Plaintiffs on October 15, 2019 was false and misleading. All the Defendants knew that the Lease

 Rate Factor referenced but undefined in Section 6 was used to calculate a “service charge,” also

 undefined but deeply (and vaguely) buried in Section 5 of the Conditional Lease Proposal. Left

 undisclosed and completely unexplained is that Axos would impose a monthly “service charge”

 calculated in reference to the undefined Lease Rate Factor, which would result in annual interest

 of approximately 20% on all amounts to be advanced, pursuant to a Progress Funding Facility

 referenced in the Conditional Lease Proposal provided to Plaintiffs on October 15, 2019. Dorand’s

 misrepresentation to Plaintiffs on October 15, 2019 was intended to conceal that this exorbitant

 interest rate on all progress payments advanced by Axos was part of the entire financing package,



                                                   10
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.577 Page 11 of 62




 rendering the promised 0% financing of the purchase price for the Solar System false and

 misleading.

        43.     While presenting the Conditional Lease Proposal to Plaintiffs, through TechEFI

 and Dorand, Axos and Pistorius failed to explain any of its material provisions, such as the service

 fee and the deposit. Nor did any of the Defendants provide Plaintiffs with Axos’ “standard lease

 documentation” referenced in the Conditional Lease Proposal or explain how the lease

 documentation described in conclusory fashion in the Conditional Lease Proposal related to or

 affected the Purchase Agreement between NJCES and Plaintiffs and the Commercial Presentation

 presented to Plaintiffs with the approval and consent of all Defendants. For example, the

 Conditional Lease Proposal provided that “Vendor shall invoice Lessor directly for payment,”

 whereas the Purchase Agreement specified certain conditions NJCES must satisfy in order to be

 entitled to payment. While imposing binding obligations on Plaintiffs, the Conditional Lease

 Proposal represented that it was “not binding.” Ex. 7.

        44.     Between October 15, 2019 and November 15, 2019, TechEFI, acting through

 Dorand on behalf of Axos, requested and received additional financial information from Plaintiffs

 purportedly required to obtain approval of the loan by Axos’ credit committee.

        45.     On November 12, 2019, Mr. Lyons, on behalf of Plaintiffs, asked Dorand via email

 about the status of the loan documentation and inquired about how the disbursement of funds

 would work. Dorand responded on behalf of the Defendants that the loan documents “are in the

 works” and that “funds are paid to the installer, but only when Chris [Miles] provides a specific

 verbal ok, directly to the bank.” At the time these representations were made, all the Defendants

 were aware of Plaintiffs’ inquiries about the interest rate on the loan and about how disbursements




                                                 11
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.578 Page 12 of 62




 would be handled and knew that the statements in Dorand’s email to Lyons on November 12, 2019

 were false. A copy of this email exchange is attached as Exhibit 9.

        46.      Later the same day, Defendant Phillips, Vice President-Documentation for Axos,

 sent an email to Miles, copying others including Dorand, listing outstanding items needed to

 proceed with the lease documentation. A copy of this email is attached as Exhibit 10. In her email,

 Ms. Phillips indicated that Axos had received from NJCES Invoice No. 3210102219, “which

 references the requirement for a $2,200,705.00 deposit.” Contrary to this representation in Ms.

 Phillips’ email on November 12, 2019, NJCES Invoice No. 3210102219 is dated November 18,

 2019 and is for the full amount of the purchase price of the Solar System set forth in the Purchase

 Agreement, which is $3,819,700.00. Also, contrary to the Purchase Agreement, the NJCES invoice

 represents that the Solar System was sold to Axos. A copy of this invoice, which was not provided

 to Plaintiffs at the time it was rendered to Axos, is attached as Exhibit 11. NJCES sent this invoice

 to Axos, but not to Plaintiffs, as part of Defendants’ scheme to defraud Plaintiffs.

        47.      On November 15, 2019, Axos provided loan documents to NJCES but did not

 provide them to Plaintiffs until November 18, 2019. Although everyone had been referring to the

 documents as “loan documents” when they were received, they were actually lease documents

 pursuant to which Axos would own the Solar System and Plaintiffs would lease the system from

 Axos for five years for the same monthly payment of $63,221.00, set forth in the proposal provided

 by NJCES in July for a total of $3,819,700.00, as set forth in the Lease Schedule No. 001 (Exhibit

 12 hereto) to the Master Lease Agreement and Exhibit A (Exhibit 13 hereto). One of the

 documents provided was a one-page Master Progress Funding Agreement (Exhibit 14 hereto),

 which addressed the terms on which payments would be advanced during the installation of the

 Solar System.



                                                  12
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.579 Page 13 of 62




        48.     At no time during the marketing and sale of the Solar System to Plaintiffs did any

 of the Defendants disclose that, contrary to the Purchase Agreement, Plaintiffs would be entering

 into a capital lease with Axos to lease the Solar System, not purchase it, on financial terms far in

 excess of the proffered 0% interest.

        49.     Defendants did not disclose to Plaintiffs that the lease documentation presented to

 Plaintiffs on November 18, 2019 was materially different from the Commercial Presentation used

 to induce Plaintiffs to execute the Purchase Agreement on July 24, 2019. Defendants specifically

 concealed and failed to disclose or explain the reference in the Master Progress Funding

 Agreement to a “service charge” calculated by reference to the “Lease Rate Factor,” which Dorand

 had previously assured Plaintiffs was mere legalese since the interest rate was 0%.

        50.     The Master Progress Funding Agreement also provided that upon each Progress

 Payment, “Lessee’s right, title and interest in the Property (including any claims Lessee may have

 to the Property through vendor, and any licenses from vendor) shall vest in Lessor, and Lessee

 hereby sells and assigns its purchase orders and contracts and all of its right, title and interest to

 such items of Property to Lessor.” Ex. 14.

        51.     The effect of this provision in the Master Progress Funding Agreement, in

 conjunction with the Master Lease Agreement, was to deprive Plaintiffs of all their rights under

 the Purchase Agreement, including, among other things, to enforce NJCES’s contractual

 obligations to “install the Solar System in accordance with the Engineered Plans” (Section 7(d)),

 to “perform all work in a good and workman-like fashion” (Section 10(v)), to “promptly correct

 work that does not conform to this Agreement and to the Engineered Plans” (Section 7(b)), to

 assure that at the time of each payment, “all work and materials . . .shall… be free and clear of

 liens, security interests, or other encumbrances adverse to Purchaser’s interests” (Section 15), and



                                                  13
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.580 Page 14 of 62




 that the installation of the Solar System and the application of a GacoFlex roof coating provided

 by Gaco Western (“Gaco”) would be done “in a manner appropriate to obtain these manufacturer

 warranties” for the benefit of Purchaser (Section 6).

        52.     The lease documents failed to disclose this and other material information

 necessary to disclose to Plaintiffs in order for the lease documents to not be misleading. For

 example, there are references to an “Acceptance Certificate” in the Master Lease Agreement and

 in Equipment Schedule No. 001; however, no form of Acceptance Certificate was provided to

 Plaintiffs. Further, the Master Lease Agreement provides at Section 8 that the Solar System, at all

 times, shall be the property of Axos with Plaintiffs’ transferring all their ownership interest to

 Axos and obligating Plaintiffs to keep the property (referred to in the lease documentation as the

 “Property”), constituting the Solar System free and clear of all liens, while Axos disclaimed any

 responsibility for the manner in which the system was installed and performed.

        53.     The terms of the Master Lease Agreement provided that regardless of whether

 Lessee “is satisfied that the Property is satisfactory. . . the Acceptance Date of the Lease shall be

 the date determined by Lessor in its sole discretion.” Ex. 13, Section 6(a).

        54.     The Master Lease Agreement contained an indemnification in Section 14, which

 required Lessee to indemnify and hold Lessor harmless from all claims, damages, suits, and any

 and all costs in connection therewith (including attorney’s fees) “arising out of or in any manner

 connected with or resulting from the Lease, the Property, or use of the Property, including without

 limitation . . .(d) claims for wrongful, illegal, negligent or improper act or misuse by Lessor.”

        55.     Plaintiffs signed and returned the lease documents on November 18, 2019. A copy

 of the executed documents also was emailed to NJCES and TechEFI. One of the documents

 Plaintiffs executed was Authorization for Pre-Authorized Payments (the “ACH Authorization”),



                                                  14
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.581 Page 15 of 62




 which Defendants represented would be used for making the even monthly payments of

 $63,662.00 for the five-year term of the Master Lease Agreement. A copy of this ACH

 Authorization is attached as Exhibit 15.

        56.     Also, on November 18, 2019, NJCES exchanged a series of emails with Plaintiffs

 in an effort to persuade Plaintiffs to advance more than 40% of the total cost of the Solar System

 rather than wait for Axos to receive the signed lease documents and set up the funding facility.

 Miles told Widi Jr. that Plaintiffs were not in a position to pay the full amounts sought without

 knowing if the loan had gone through but were willing to pay the amount due to SunPower

 ($1,343,000.00); however, NJCES eventually concluded in the email exchange “we are just going

 to have to wait for the bank.” These emails are attached as Exhibit 16.

        57.     During the same email exchange, Plaintiffs expressed concern about the need to

 have assurance that suppliers of NJCES had been paid in connection with advancing progress

 payments to NJCES. Widi Jr. responded, “Spoke to Senior and we will provide you with lien

 waivers from all the vendors before we take the last draw [of 30%].” Id. Contrary to this assurance,

 and despite the express requirements of the Purchase Agreement that “title to all work covered by

 all payments will pass to Purchaser . . . free and clear of liens, security interest, or any other

 encumbrances adverse to Purchaser’s interests,” NJCES received payments for work but did not

 pay certain of its suppliers or vendors, which to date has resulted in a construction lien in the

 amount of approximately $164,668.39, being filed by Cooper Electric Supply Co. against Mt.

 Holly and Miles Tech, as discussed further below.

        58.     On November 21, 2019, pursuant to documents provided by Axos, Plaintiffs signed

 Partial Acceptance and Authorization for Progress Payment Certificate No. 1 in the amount of

 $1,330,790.00 payable to NJCES and Authorization Payment Certificate No. 2 in the amount of



                                                 15
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.582 Page 16 of 62




 $1,343,000.00 payable to SunPower. Copies of these Partial Acceptance and Payment

 Authorizations are attached as Exhibits 17 and Exhibit 18.

        59.     In connection with being asked to authorize payments well in excess of the amounts

 due initially under the terms of the Purchase Agreement, on or about November 21, 2019, Miles

 had a telephone conference with Gordon and Pistorius, who assured him that NJCES had a strong

 balance sheet and that Axos had done a number of similar sized transactions with NJCES in the

 past. In reliance on these assurances, Plaintiffs authorized the two payments totaling

 $2,673,790.00, as reflected in Exhibit 17 and 18.

        60.     In early December 2019, after receiving the monthly TD Bank statement of Mt.

 Holly, Plaintiffs discovered two ACH charges from Axos. On December 10, 2019, Miles asked

 Pistorius what the two charges represented. Pistorius responded that the first charge on 11/20/20

 was the balance of the deposit required to be paid in advance representing the last monthly payment

 to be made under the Master Lease Agreement. The second charge in the amount of $12,355.31,

 according to Pistorius, was “the progress funding fee based on the amount we disbursed in

 November.” A copy of this email exchange is attached as Exhibit 19. This explanation from

 Pistorius was false and misleading because there is no such thing as a “progress funding fee”

 referenced in any of the lease documentation. Plaintiffs believe Pistorius intended to lead Plaintiffs

 to believe this was a one-time charge when, in fact, it reflected the hidden “service fee” charged

 at over 20% per annum on the outstanding balance of the progress payments advanced by Axos.

 The ACH Authorization did not authorize such charges to be deducted automatically from Mt.

 Holly’s bank account. The ACH Authorization was expressly limited to “all rental payments and

 other sums required to fulfill Lessee’s contractual obligation under the Master Lease and the Lease




                                                  16
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.583 Page 17 of 62




 Schedules.” Ex. 13. The ACH Authorization makes no reference to the separate Master Progress

 Funding Agreement.

        61.     Later in the day on December 10, 2019, Miles followed up with Pistorius asking

 him “Jeff, please explain the funding fee. No one ever explained it to me.” Pistorius did not respond

 to this request for an explanation. Axos neither provided written notice at the time each specific

 amount was charged against Mt. Holly’s bank account pursuant to the ACH Authorization nor any

 monthly or quarterly statements. No such written statements were ever provided to Plaintiffs by

 Axos. This communication and the related improper charge, which was subsequently made each

 month in varying amounts, constitute acts of wire fraud.

        62.      The following improper service charges were made against Plaintiffs’ ACH

 Authorization but were misleadingly described as “BOFI FBO Leasing Payment”:

                        December 2019: $12,355.31;

                        January 2020:    $38,301.47;

                        February 2020: $38,301.47;

                        March 2020:      $37,080.42;

                        April 2020:      $42,607.06;

                        May 2020:        $41,232.64;

                        June 2020:        $45,329.30;

                        July 2020:       $47,066.02

 Redacted copies of Mt. Holly’s bank statements reflecting these improper charges are attached as

 Exhibit 20. Each of these ACH charges, none of which were authorized by the terms of the ACH

 Authorization, constitutes a predicate act of wire fraud.




                                                  17
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.584 Page 18 of 62




        63.     By April 2020, NJCES informed Plaintiffs that the installation was mechanically

 complete and requested payment of the balance due under the Purchase Agreement, except for

 $200,000.00 which NJCES proposed be placed in escrow until an inspection could be performed.

 Axos rejected putting funds in an escrow account. In response, Plaintiffs indicated they were aware

 of certain problems with the Solar System and wanted to have it inspected to confirm it had been

 installed in conformance with the Engineered Plans and was fully operational.

        64.     Soon thereafter, Plaintiffs learned from Mt. Holly’s Tenant that there were leaks in

 the roof, which Plaintiffs needed to repair. The leaks were caused by, among other things, improper

 installation of the Solar System using wood screws and improper roof anchors. The improper

 installation also jeopardized the Gaco roofing warranty. The failure of NJCES to correct the leaks

 has damaged Mt. Holly’s relationship with the Tenant and the possible loss of the Tenant, which

 pays Mt. Holly over $900,000 a year in rent and related taxes and common area expenses.

        65.     Plaintiffs brought this and other issues to the attention of NJCES and Axos. NJCES

 assured Plaintiffs the problems identified would be addressed but indicated it needed a release of

 additional funds to complete the work, notwithstanding the provisions of the Purchase Agreement

 providing that the final 30% of the Purchase Price would not be due until the installation had been

 completed in accordance with the “Engineered Plans and was Operational.” As an accommodation,

 although not required to do so, Plaintiffs authorized two additional payments to NJCES in Partial

 Acceptance and Payment Authorizations No. 3 and No. 4, a copy of which is attached as Exhibit

 21 and Exhibit 22.

        66.     The invoice submitted to Axos (Ex. 21) dated January 30, 2020 in the amount of

 $250,000.00 was supported by documentation of electrical equipment supplied by Cooper Electric

 to NJCES. NJCES represented to Plaintiffs, to induce them to issue Payment Authorization No.



                                                 18
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.585 Page 19 of 62




 3, that the funds would be used to pay for the electrical supplies needed to complete installation of

 the Solar System. In fact, however, upon receipt of the additional $250,000.00 on or about

 February 21, 2020, NJCES retained the entire amount rather than pay Cooper Electric. Eventually,

 this led Cooper Electric to file a lien against the property owned by Mt. Holly in Lumberton, New

 Jersey.

           67.   By early June, NJCES represented to Plaintiffs that the Solar System was close to

 being turned on as operational. Plaintiffs informed NJCES and Axos on June 9, 2020 that it had

 engaged Rob Corson of Triad Consulting Engineers to inspect the system and, for that purpose,

 needed a copy of all project documentation. When the documents were not provided, on June 20,

 2020, Plaintiffs again requested the documentation “for verification of safety, compliance and

 completion” of the Solar System. Widi Jr. responded the same day, indicating that he didn’t have

 time to collect the requested documents and represented “[w]e will be continuing to work to

 complete this project in accordance with the approved plans.” A copy of this email exchange is

 attached as Exhibit 23.

           68.   Even though Axos had been informed of the problems with the installation of the

 Solar System, on June 24, 2020, Axos demanded that Plaintiffs make final payment to NJCES and

 sign an acceptance certificate that contains false information together with a general release. The

 false acceptance certificate was transmitted to Plaintiffs by email by Kira Jones at the direction of

 Kristin Phillips, Pistorius, and Gordon, all of whom knew that the information in the Acceptance

 Certificate contained false representations.

           69.   The same day, Plaintiffs informed Axos that until the safety, compliance, and

 completion of the project can be confirmed, no additional release of funds would be authorized.

 Two days later, Plaintiffs received a voicemail from Barry Gordon, Vice President of Equipment



                                                  19
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.586 Page 20 of 62




 Leasing with Axos, in which he demanded Plaintiffs authorize the final payment to NJCES and

 sign the final authorization and acceptance certificate. In his voicemail, Gordon falsely represented

 that the system had been “inspected by the state” and that Plaintiffs should deal with any “business

 issue” under the Purchase Agreement, even though Axos had required Plaintiffs to assign all their

 rights under the Purchase Agreement to Axos as part of the lease documentation. Pistorius sent a

 follow up email the same day containing numerous false statements, all of which Plaintiffs

 corrected. Pistorius promised “I will be looking into multiple things.” These email exchanges

 between June 24 and June 26, 2020 are attached as Exhibit 24. These emails and the June 26, 2020

 voicemail constitute predicate acts of wire fraud.

        70.     On July 7, 2020, Timothy S. Czarnik, PE, (“Czarnik”) of Huskies Engineering,

 LLC (“Huskies”) and Miles spoke over the phone. Czarnik is the engineer that was hired by

 NJCES, not Plaintiffs. Czarnik told Miles that Czarnik had warned NJCES that they needed to

 remove panels or structurally attach them because the roof was overloaded. Czarnik said his

 warnings to NJCES went “unheeded.” Czarnik explained to Miles that the roof was overloaded as

 installed by the Contractor and that if there was a big snowstorm, there would be a problem. He

 explained that the installation does not meet code. Czarnik did not know how the Contractor was

 able to get a building permit.

        71.     Another month passed and the deficiencies with the installation of the Solar System

 remained uncorrected. On July 29, 2020, Plaintiffs asked NJCES to indicate when the project was

 100% complete so an inspection by Plaintiffs’ engineering consultant could be confirmed “so we

 can close out the project and issue payment.” In response, Widi Jr. wrongly asserted the final

 payment “is due at substantial completion” and that waiting for verification of the work “would be

 a breach of our contract.” A copy of this email exchange is attached as Exhibit 25. The



                                                  20
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.587 Page 21 of 62




 representations by Widi Jr. were false and misleading, mischaracterized the relevant terms of the

 Purchase Agreement, and contradicted prior representations by Defendants that payment

 authorizations by Plaintiffs would not be made until Plaintiffs were satisfied that the work had

 been properly performed. Contrary to Widi Jr.’s representations, the reference to “Substantial

 Completion” in the Purchase Agreement has to do with when the 10-year warranty on the Solar

 System commences, whereas final payment is not due until it is determined “System Installed to

 Engineered Plans & Operational.” Ex. 4, at Exhibit B.

        72.     Miles responded to Widi Jr.’s demand for final payment by providing on July 29,

 2020 a partial list to NJCES of the problems with the installation of the Solar System and again

 copied Pistorius with Axos, which had done nothing to assist Plaintiffs in obtaining the documents

 needed to ascertain whether the system had been installed in accordance with the Engineered Plans.

 A copy of this email is attached as Exhibit 26.

        73.     After this email exchange, Widi Jr. appeared at the office of Chris Miles and

 demanded payment in person. He told Miles “you are only hurting yourself” by not paying because

 Plaintiffs were being charged a hefty service fee each month until NJCES was paid in full. In

 effect, NJCES sought to extort the final payment to which it was not entitled by threatening

 Plaintiffs with significant ongoing economic loss in the form of exorbitant service charges until it

 did pay the final amount. At that point, Plaintiffs realized they had been misled about the nature

 of the monthly charges being automatically deducted from Mt. Holly’s bank account and

 terminated the ACH Authorization. Based on the explanation from Pistorius in November,

 Plaintiffs had assumed they were making monthly lease payments at 0% interest and the monthly

 charges to Mt. Holly’s bank account were described as “Leasing Payments.”




                                                   21
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.588 Page 22 of 62




        74.     After Plaintiffs terminated the ACH Authorization, Plaintiffs complained about

 being misled about the service charges and sought to negotiate a settlement, which is described

 below. When efforts at settlement failed, on October 1, 2020, Axos invoiced Plaintiffs for several

 months of unpaid service charges which Plaintiffs paid by check as follows:

                        July 2020:      $47,066.02

                        August 2020:    $48,634.89

                        September 2020: $47,066.02

 A copy of this invoice is attached as Exhibit 27. Transmission of the invoice was an act of mail

 fraud in furtherance of Defendants’ scheme to default Plaintiffs.

         75.    Between August 7 and August 14, 2020, Plaintiffs had a number of exchanges with

 the Defendants regarding the ongoing deficiencies with the installation, including continuing leaks

 and other issues as reflected in email communications, a copy of which is attached as Exhibit 28.

         76.    On August 12, 2020, Gordon and Pistorius left Miles a voicemail in which Gordon

 falsely represented that Plaintiffs’ termination of the ACH Authorization, which Axos had

 deceptively use to charge the unauthorized service charges concealed as “lease payments,” was an

 event of default under the Master Lease Agreement. The August 12, 2020 voicemail was a

 predicate act of wire fraud.

         77.    Despite having been informed of the various problems with the installation, Gordon

 and Pistorius left a voicemail for Miles the next day on August 13, 2020 in which Gordon falsely

 represented that Axos had “put out almost four million dollars” and that the service charges were

 “not even 4%.” The August 13, 2020 voicemail is a predicate act of wire fraud.

         78.    Despite the unresolved issues and the continuing failure to provide the requested

 documentation, on August 14, 2020, Widi Sr. insisted in one of the emails that the job “should be



                                                 22
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.589 Page 23 of 62




 deemed complete” and listed a number of items- most of which were false. Widi Sr. attached

 documents he represented to be “as built” plans, but the attached plans are not signed and sealed,

 and the actual installation was not made in accordance with the purported “as built” plans, which

 was confirmed when NJCES’s architect and engineer participated in an inspection at the site in

 early September, which is described below. Widi Sr.’s emails constitute predicate acts of wire

 fraud.

          79.   On August 25, 2020, Plaintiffs again requested a signed and sealed copy of the “as-

 built” plans from NJCES through Widi Sr. and Widi Jr.

          80.   Having been stymied in efforts to obtain the requested relevant project

 documentations from NJCES, including authenticated as-built drawings to show the project was

 built to plan, Plaintiffs went directly to Lawrence Cirangle, the architect hired by NJCES to prepare

 the plans for the installation. On August 28, 2020, Cirangle, Robert Corson (Plaintiffs’ engineering

 consultant), Robert Hoxit (an NJCES employee or prior employee), and Plaintiffs’ counsel

 participated in a video conference concerning the status of the installation. Cirangle, like Czarnik

 had done previously, advised that NJCES had chosen to ignore the plans when installing the Solar

 System. When Plaintiffs raised questions about whether the installation complied with the

 Engineered Plans, Cirangle indicated that NJCES attempted to pressure him to approve all the

 deviations from the plans, which he refused to do. Cirangle indicated that there were numerous

 problems with the work in addition to the deviations from his plans. Cirangle indicated he would

 provide a complete list of the plan deviations.

          81.    During the August 28, 2020 video conference, both Cirangle and Corson expressed

 concerns about the rating of the AIC that had been installed, both believing it to be seriously

 underrated and that it could be dangerous unless replaced with the proper system. In addition, it



                                                   23
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.590 Page 24 of 62




 had become clear that the roof mounts had been improperly installed and, unless redone, could

 void the roof warranty. All of this information was conveyed to Axos, but Axos refused to become

 involved in efforts to obtain compliance by NJCES with its contractual obligations, which Axos

 had assumed as part of the lease documentation. At the same time, Axos insisted it would continue

 to charge the monthly service fee until NJCES was paid in full.

    82. An inspection of the site was conducted on September 3, 2020, which included Widi Jr.

 and NJCES’s professionals Czarnik (engineer) and Cirangle (architect). Subsequently, Czarnik

 issued a written dated September 17, 2020 and updated September 22, 2020 (“Huskies Report”).

 The Huskies Report identifies extensive problems with the installation of the Solar System.

        83.     Because the September 3, 2020 inspection confirmed that the installation had not

 been performed in accordance with the original specifications and plans, Cirangle Architects

 rendered an invoice to NJCES dated September 23, 2020 for additional architectural professional

 services in the amount of $1,200.00 it would perform, including the preparation of signed and

 sealed “as-built” plans necessary to provide to Lumberton Township’s Construction Office in

 order to obtain final approval of the installation.

        84.     NJCES never paid Cirangle Architects and never obtained proper signed and sealed

 “as-built” plans from Cirangle Architects. Instead, NJCES fabricated purported “as-built” plans,

 which were a version of the original plans from 2019 that NJCES had failed to follow during the

 installation and submitted these false documents to obtain final township approval. NJCES’s

 submission of fabricated “as-built” plans in July 2020 to obtain final approval defrauded

 Lumberton Township and constituted a third-degree felony under New Jersey law and a predicate

 act of racketeering activity.




                                                   24
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.591 Page 25 of 62




        85.     When NJCES failed to pay the invoice of Cirangle Architects, Plaintiffs submitted

 the Cirangle Architects invoice to Axos and requested it to pay the invoice, but Axos has refused

 to do so.

        86.     On September 25, 2020, Robert Corson issued a letter report identifying

 outstanding items and concerns (“Corson Report”). He specifically noted: “It is our concern that

 this switchboard is greatly underrated.”

        87.     On September 25, 2020, Plaintiffs sent an email to in-house counsel for Axos,

 attaching a copy of the two engineering reports on the deficient installation. A copy of this email

 and enclosures is attached as Exhibit 29. At that time Plaintiffs demanded that Axos commence

 the Lease per section 6(a) of the Lease.

        88.     The September 25, 2020 email summarized the history of Plaintiffs’ efforts to

 obtain assistance from Axos to resolve the failures of NJCES to follow the plans and address the

 resulting installation deficiencies.   The email, which was copied to Gordon and Pistorius,

 summarized a recent telephone conversation during which in-house counsel for Axos informed

 Plaintiffs’ counsel that Axos’ CEO Garrabrants had been consulted about the situation and refused

 to commence the lease until Axos had funded the full cost of the Solar System. In effect,

 Garrabrants was insisting that Plaintiffs continue to pay the exorbitant monthly services changes

 until they authorized Axos to pay NJCES for the balance of the purchase price of the Solar System.

 In-house counsel for Axos did not provide any reference to any provision of the lease

 documentation that would support the position being taken by Garrabrants.

        89.     The Huskies Report explained that on October 20, 2019 Huskies had issued a report

 reviewing the original SunPower July 19, 2019 ballast plan. (“Huskies 10/20/19 Report”). The

 Huskies 10/20/19 Report “stated that the proposed SunPower Helix DT racking and the SunPower



                                                 25
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.592 Page 26 of 62




 solar panels may be installed on the entire high roof and the portion of the low roof of the existing

 structure . . . that is more than 40 feet from the high roof as long as the maximum ballast group

 dead load pressure and the total array dead load pressure stays less than 4.0 psf. This can be

 accomplished by using a mechanical anchor to the roof deck in lieu of non-penetrating ballast for

 those ballast groups that exceed 4.0 psf.” See Huskies Report, Ex. 29.

        90.     As of October 20, 2019, NJCES was aware of the need to either remove panels or

 install roof anchors, or the roof would be overloaded. Despite this knowledge NJCES did neither.

        91.     On December 12, 2019, Huskies sent a proposed alternative new ballast design. As

 described by Huskies: “That document indicated a new proposed alternative design which

 indicated revisions to the SunPower July 19, 2019 ballast plans. These SunPower ballast plans

 were annotated by Huskies as to which solar modules could be removed to meet the requirements

 stated in the October 20, 2019 report.” See Huskies September 22, 2020 Report attached as Ex.

 29.

        92.      Despite knowing that panels would either need to be removed or anchored to the

 roof deck, “Per David Widi, Jr. . . . the solar modules were initially installed based on the SunPower

 July 19, 2019 ballast plans with no roof anchors and with excessive ballast.” See Huskies

 September 22, 2020 Report attached as Ex. 29.

        93.     Huskies revealed that sometime: “[a]fter discussions, it was proposed that if solar

 modules could not be eliminated, then the higher loaded areas that were previously marked to

 eliminate modules would instead have the modules remain, but be anchored to the roof deck with

 the ballast removed.”

        94.     However, NJCES never obtained from its engineer a plan as to how to properly

 attach the roof anchors until August 3, 2020. See Huskies September 22, 2020 Report).



                                                  26
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.593 Page 27 of 62




        95.     Despite knowing that its own engineer did not approve of the installation, NJCES,

 Widi Sr., and Widi Jr. made numerous misrepresentations about the status of the project:

                a.      On or about April 29, 220, Widi Sr. and Widi Jr. falsely represented to

        Plaintiffs that the installation was complete and final payment was due;

                b.      On June 20, 2020, Widi Jr. represented “Our PE Engineer has provided a

        valid stamp. . .;”

                c.      On July 30, 2020, Widi Jr. falsely claimed that PSE&G supplied the

        electrical cabinet;

                d.      On July 30, 2020, Widi Jr., in falsely claiming the System had been

        designed and approved by an engineer, asserted that “The engineer would not design a

        system that overloads the roof and the town would not approve it.” As it turns out, NJCES

        built the system in such a way that it did, in fact, overload the roof. More troubling, the

        Contractor knew, based on the warnings of Czarnik, that the roof was overloaded but

        disregarded these warnings.

                e.      On July 30, 2020, Widi Jr. claimed that: “my father is going to go over the

        entire job with our engineer and confirm that everything is in accordance with the final

        plans.” In actuality, Widi Jr. knew that the work did not comply with the “final plans”

        because no final plans had been obtained for the roof anchors until August 3, 2020.

                f.      On August 14, 2020, Widi Sr. declared: “The job is now deemed complete.”

        He also made reference to unsigned plans, which he claimed were “as built.” This claim

        was false as Czarnik and Cirangle did not inspect the site until September 3, 2020, after

        which they both informed Plaintiffs and Widi Sr. that the installation was not done in

        accordance with the plans.



                                                 27
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.594 Page 28 of 62




                g.     On August 24, 2020, in response to questions from Miles, Widi Sr. claimed:

        “The as-builts are stamped and corrected attachments” Again, he falsely made this

        statement before the engineer and architect inspected the property and knew that no such

        authentic documents existed.

        96.     On October 2, 2020, Axos advised of its intention to commence the lease.

        97.     On October 2, 2020, Miles spoke with Pistorius at which time Axos agreed to

 commence the lease and stop the so-called progress payments, which actually represented the

 exorbitant monthly service charges.

        98.     By email on October 2, 2020, Axos issued an invoice to Miles dated October 1,

 2020 for a total due of $207,997.80, representing the following amounts:

                       Progress Payment September 2020              $47,066.02

                       Progress Payment August 2020                 $48,634.89

                       Progress Payment July 2020                   $48,634.89

                       Lease Payment October 2020                   $63,662.00

        99.     Pistorius insisted in the email accompanying the invoice that the amounts “when

 paid will bring the account current.” Since the invoiced amounts included the October 2020 lease

 payment, Plaintiffs understood that if it paid three more months of service charges plus the first

 month of the lease, Axos would commence the lease. Indeed, the October 2nd email from Pistorius,

 which copied Gordon, among others, informed Plaintiffs that “[w]e are preparing closing

 documents to commence the lease.” Based on these requirements, representations, and assurances,

 Miles had no choice but to pay the above sums to stop further so-called “Progress Payments.”

 Plaintiffs promptly paid Axos $207, 997.80.




                                                28
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.595 Page 29 of 62




        100.    Although Axos was well aware of the extensive problems with the Solar System,

 the fact that the system did not comply with the conditions for final payment, and the fact that

 Axos had already agreed to commence the Lease and stop the service charges, on October 27,

 2020, Axos presented Plaintiffs with an Acceptance Certificate and Affirmation Letter, which it

 insisted Plaintiffs had to sign in order for the bank to cease the service charges and commence the

 lease. The forms of these documents, a copy of which is attached as Exhibit 30, contain numerous

 false representations of fact that Axos insisted Plaintiffs were required to sign. Among other things,

 the form of Acceptance Certificate required Plaintiffs to agree to unconditionally accept the

 Property, to represent that the Property is free and clear of all liens, and to agree that Plaintiffs

 release Axos “from any and all liability associated with the Master Funding Agreement . . . and all

 actions taken by Lessor up to the date hereof, and waives all rights to any and all future claims,

 including but not limited to, claims of fraud, misrepresentation or economic loss resulting from

 the progress funding.”

        101.    Plaintiffs responded on November 3, 2020 that it would not sign the documents

 because they contained false statements of fact. A copy of this email is attached as Exhibit 31.

        102.    While insisting that Plaintiffs give Axos knowingly false representations about the

 project and provide Axos a general release as a condition to commencing the Master Lease term,

 in fact, Plaintiffs paid the fixed monthly lease payments due and payable under the Master Lease

 Agreement for October, November, and December, as invoiced by Axos. A copy of the most recent

 invoices is attached as Exhibit 32.

        103.    In the meantime, NJCES completely abandoned the project, notwithstanding the

 numerous deficiencies documented by both its engineer and architect and Plaintiffs’ engineering

 consultant and notwithstanding multiple requests by Plaintiffs for NJCES to finish the job. As a



                                                  29
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.596 Page 30 of 62




 result, on November 16, 2020, Plaintiffs terminated NJCES and engaged other professionals to

 begin to correct all the problems created by NJCES with respect to the installation of the Solar

 System. A copy of this letter, including a copy of the lien against the property filed due to NJCES

 failing to pay Cooper Electric Supply Co., its electrical supplier, $164,668.39, is attached as

 Exhibit 33.

        104.    Payments disbursed by Axos on account of the project to date are as follows:

                Funded to SunPower             11/22/2019      $1,343,000.00
                Funded to NJCE                 11/22/2019      $1,330,790.00
                Funded to NJCE                 2/28/2020         $250,000.00
                Funded to NJCE                 5/20/2020         $350,000.00
                Total                                          $3,273,790.00

        105.    The vast majority of the payments Cooper Electric Supply Co. claims it is owed

 under its lien are for invoices that predate the May 20, 2020 disbursement by Axos and should

 have been paid by NJCES per the terms of the Purchase Agreement. See Ex. 4.

        106.    On November 18, 2020, Defendant Gordon, Vice President of Equipment Finance

 for Axos, sent another email to Plaintiffs threatening that if the unexecuted Acceptance Certificate

 and Affirmation Letter were not executed and returned “we will be forced to move payments back

 to progress payments until the forms are executed.” A copy of this email is attached as Exhibit 34.

 This email constitutes both a predicate act of wire fraud and an attempt to extort Plaintiffs to give

 Axos a general lease and to make false representations upon threat of economic loss. Nothing in

 the lease documents permits Axos to revoke the Acceptance date of the Master Lease Agreement,

 which had commenced on October 1, 2020.

        107.    On November 23, 2020, Axos went further, threatening in an email that unless

 Plaintiffs executed the Acceptance Certificate and Affirmation by December 1, 2020, Axos would

 “consider the lease to be in the progress funding phase until installation and project are complete



                                                  30
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.597 Page 31 of 62




 and Miles Technologies authorizes payment for the final payment due to New Jersey Clean Energy

 Solutions.” A copy of this email is attached as Exhibit 35. Having already determined the

 Acceptance Date and accepted lease payments from Plaintiffs for October and November, there

 was no basis under the lease documents to take such a position. At the time this email was

 transmitted, Axos and the other Defendants knew that the Solar System had not been installed in

 the manner required by the Purchase Agreement that Plaintiffs were required to assign to Axos in

 connection with the lease documentation. Yet, despite months of efforts by Plaintiffs to obtain

 Axos’ agreement to assist Plaintiffs in obtaining compliance by NJCES, Axos, again, threatened

 Plaintiffs with economic loss unless they abandoned all their legal claims against the Defendants.

        108.    Moreover, in its November 23, 2020 email, Axos insisted that Miles use NJCES to

 complete the project, stating: “it appears you are proposing that you want to use a different

 vendor/solar panel installation company to complete the project. This is not something that Axos

 is willing to agree to – in order for clear title to pass to Axos (as we are the owner of the equipment

 during the term of the Lease), we are required to process payment for the final payment and ensure

 the vendor (New Jersey Clean Energy) is paid in full.” No provision in any of the Lease documents

 supports this assertion by Axos. See Ex. 35.

        109.    Axos further asserted: “Additionally, the Lease requires that the equipment remains

 unencumbered and free of any and all liens except for the liens filed by Axos – although, due to

 non-payment of the final payment owed to New Jersey Clean Energy Solutions and Miles

 Technologies’ unwillingness to work with New Jersey Clean Energy Solutions on identifying a

 remedy that is acceptable to both parties, New Jersey Clean Energy is now in a position where

 they are considering filing a mechanic’s lien against the equipment. If they file a mechanic’s lien,

 it will take priority over the lien filed by Axos and we would be subject to losing our first priority



                                                   31
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.598 Page 32 of 62




 security interest in the equipment we financed. Subsequently, this would be considered an event

 of default under the Lease and we can enforce the rights and remedies available to us under the

 Lease.” See Ex. 35.

        110.    Of course, when Axos wanted Plaintiffs to represent that the property was free and

 clear of suppliers and subcontractors’ liens, Axos had an entirely different position, stating in an

 October 28, 2020 email:

                Chris, I looked into this document and the last line referring to our property (the

                solar project) being free of liens is accurate. You and I discussed the potential of

                subcontractors filing liens. Studying the lien laws in NJ they can’t file against our

                equipment, only real estate/property.

                This document should be good to go based on that understanding . . .

 See October 28, 2020 email from J. Pistorius attached as Exhibit 36.

        111.    Axos has demanded that Plaintiffs use NJCES despite the fact NJCES failed to

 timely complete the project, failed to properly perform the work, failed to comply with engineering

 plans, failed to timely obtain engineering plans, failed to timely correct the work to comply with

 engineering plans once obtained, failed to properly perform the work in accordance with

 engineering plans once obtained, failed to pay a supplier, allowed a mechanic’s lien to be filed,

 violated multiple provisions of the parties’ agreement, made multiple misrepresentations,

 committing fraud, and created and failed to address health and safety issues.

        112.    As a result of the fraudulent scheme perpetrated on Plaintiffs by the Defendants,

 Plaintiffs have not only paid a $25,000.00 “deposit” to TechEFI in July 2019 but also paid a total

 of $446,609.49 in service charges between December 2019 and September 2020, while Plaintiffs

 still has no operating Solar System in compliance with the Engineered Plans.



                                                 32
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.599 Page 33 of 62




         113.   In response to invoices from Axos, Plaintiffs made monthly lease payments of

 $63,662.00 for October 2020 through January 2021. Plaintiffs also paid on November 20, 2019, at

 Axos’ insistence, a nonrefundable deposit of $63,662.00 to be applied to the last rental payment

 due at the end of the five-year term of the lease. After this lawsuit was commenced on December

 4, 2020, Axos ceased issuing monthly invoices for lease payments; nevertheless, Plaintiffs made

 the monthly lease payment due on February 1, 2021 and will continue to abide by the payment

 terms of the Master Lease Agreement notwithstanding this lawsuit.

         114.   On or about November 29, 2020, Widi Sr. and Widi Jr. trespassed onto the property

 of Mt. Holly, broke the locks on the cabinets containing the breakers for the 21 inverters and the

 breaker for the monitoring system for the Solar System. They also turned off the main switch for

 the solar field, which caused all electric power generation and SREC generation to cease. Plaintiffs

 discovered this criminal conduct on December 1, 2020 and filed a criminal complaint against Widi

 Sr and Widi Jr. By rendering the Solar System inoperable, Plaintiffs lost SREC revenue of about

 $1,250.00 a day for three days and electric power generation of about $800.00 a day for three days.

 This intentional misconduct conduct of Widi Sr. and Widi Jr. amounts to a predicate act of

 tampering with a witness or victim and extortion.

         115.   On December 3, 2020, Plaintiffs informed Axos by email that Cooper Electric had

 filed a construction lien claim, a copy of which is attached as Exhibit 37, in the amount of

 $164,668.39 for electrical supplies ordered by NJCES for use in connection with the installation

 of the Solar System. Plaintiffs requested that Axos pay this lien amount since NJCES had

 previously received advances authorized by Plaintiffs, which should have been used to pay Cooper

 Electric.




                                                 33
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.600 Page 34 of 62




         116.    Because both the NJCES defendants and the Axos defendants had refused to pay

 the September 23, 2020 invoice of Cirangle Architects rendered to NJCES, on December 7, 2020,

 Plaintiffs engaged Cirangle Architects by letter agreement (the “Cirangle Letter Agreement”), a

 copy of which is attached as Exhibit 38, to prepare the required signed and sealed “as-built” plans

 and provide other consulting services required for completion of the installation in accordance

 with the “Engineered Plans,” as required as a condition to making final payment under the

 Purchase Agreement. Plaintiffs subsequently provided the Cirangle Letter Agreement to Axos,

 requesting Axos to pay the amounts due to Cirangle Architects, but Axos has refused to do so.

         117.    On December 8, 2020, Plaintiffs informed Axos that NJCES had not paid the

 September 23, 2020 invoice of Cirangle Architects for preparation of “as-built” plans and

 requested the bank to pay the invoice so the necessary “as-built” plans would be prepared. A copy

 of this email and the unpaid invoice is attached as Exhibit 39.

         118.    On December 8, 2020, NJCES, through its counsel, contacted Axos and instructed

 the bank not to pay the Cirangle Architects invoice or any other invoice (presumably including

 Cooper Electric) other than that of NJCES. A copy of this email is attached as Exhibit 40. Axos

 sided with NJCES and has refused to pay either invoice, causing Cooper Electric to commence

 litigation to collect its unpaid invoice and enforce its lien.

         119.    On December 5, 2020, NJCES filed a construction lien in the amount of

 $545,910.00 against the property owned by Mt. Holly in Burlington County, New Jersey. The

 NJCES construction lien was executed by Widi Sr. and falsely represented that the work for which

 payment was sought had been completed on November 10, 2020. Video surveillance reflects that

 no work was performed by NJCES on November 10 or any other date in November 2020.




                                                    34
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.601 Page 35 of 62




        120.      Also included in the NJCES lien documentation filed in Burlington County was an

 undated invoice to Mt. Holly in the amount of $545,910.00. All previous invoices of NJCES had

 been rendered to Axos as the owner of the Solar System. The invoice NJCES prepared for filing

 in Burlington County had not previously been invoiced to Mt. Holly.

        121.      On December 11, 2020, Cooper Electric brought a collection action against Solar

 Experts and Widi Sr. in the New Jersey Superior Court in Middlesex County. A copy of the

 Complaint is attached as Exhibit 41.

        122.      On January 26, 2021, Solar Experts and Widi Sr. answered the Middlesex County

 Complaint filed by Cooper Electric and asserted a third party complaint against Axos and Plaintiffs

 for failure to pay NJCES $545,000.00, representing the remaining amount NJCES purports it is

 due under the Purchase Agreement. A copy of the Answer and Third Party Complaint is attached

 as Exhibit 42.

        123.      Since terminating NJCES in November 2020 and engaging other professionals to

 correct the various deficiencies in the installation and to obtain proper “as-built” plans, the original

 Architect, the engineering firm, SunPower, and the SREC program have worked and in a

 cooperative manner to confirm all the deficiencies and address them.

        124.      Due to deficiencies discovered in the submissions made by NJCES to the New

 Jersey Board of Public Utility’s (“BPU”) SREC Program, Plaintiffs had to file corrected

 submissions to complete the SREC registration and approval process for which NJCES was

 responsible under the Purchase Agreement. In this regard, Plaintiffs discovered that NJCES had

 submitted forged documents containing incorrect information in connection with SREC

 registration. A copy of NJCES’s submission, dated March 21, 2020, with forged signatures of

 Chris Miles, is attached as Exhibit 43. A copy of the corrected SREC filing with authentic



                                                   35
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.602 Page 36 of 62




 signatures of Chris Miles is attached as Exhibit 44. By submitted a forged instrument to a state

 agency, NJCES, Widi Sr., and Widi Jr. committed a third-degree felony pursuant to N.J.S.A.

 2C:21-1a.

        125.    A final SREC inspection occurred on January 20, 2021, and the Solar System

 passed with deficiencies that were required to be corrected. Miles submitted the corrected

 paperwork to the SREC program on January 27, 2021. Plaintiffs received, on February 17, 2021,

 a final approval number from the BPU, which was necessary in order for Plaintiffs to generate

 any economic benefit from the SREC program. A copy of the final approval is attached as Exhibit

 45.

        126.    On January 25, 2021, Counsel for Axos sent a letter to Plaintiffs’ counsel notifying

 Plaintiffs that unless they signed the Acceptance Certificate, presumably in the form previously

 provided to Plaintiffs on October 27, 2020 (see Ex. 30 hereto) containing material factual

 misrepresentations and a general release, Axos would, effective February 1, 2021, issue “revised”

 invoices converting previous invoices rendered for lease payments into invoices for progress

 payments. The letter from Axos’ counsel enclosing the Axos “revised” invoices is attached as

 Exhibit 46.

        127.    On February 1, 2021, Counsel for Plaintiffs responded to Axos’ January 25, 2021

 letter. A copy of Plaintiffs’ responsive letter with enclosed exhibits is attached as Exhibit 47.

 Plaintiffs’ counsel’s letter indicated that nothing in the lease documentation authorized Axos to

 revoke its written notice in October activating the lease or to recharacterize five months of lease

 payments made by Plaintiffs. Counsel’s letter of January 25, 2021 and, in particular, the enclosures

 constitute predicate acts of wire fraud and extortion.




                                                  36
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.603 Page 37 of 62




        128.    On February 16, 2021, Plaintiffs answered the Cooper Electric Lien Complaint in

 Burlington County and asserted cross claims against Axos, Solar Experts, and NJCES. A copy of

 this filing is attached as Exhibit 48.

        129.    Also, on February 16, 2021, Plaintiffs answered the Third Party Complaint of Solar

 Experts and Widi Sr. in the Middlesex County action and asserted counterclaims against them, as

 well as cross claims against Axos, as reflected in Plaintiffs’ filing attached as Exhibit 49.

        130.    As reflected in the forgoing allegations, the actions and conduct of Defendants have

 not only victimized Plaintiffs but also Cooper Electric (for its unpaid invoices), potentially other

 suppliers of NJCES, the original architect, Cirangle Architects (for its unpaid invoice), Lumberton

 Township (induced to issue a Certificate of Approval based on fabricated as-built plans), and the

 BPU.

                     ALLEGATIONS COMMON TO ALL RICO COUNTS

        131.    At all times relevant to this Complaint, Axos was an enterprise, as defined by 18

 U.S.C. § 1961(4), which was engaged in, and its activities affected, interstate commerce.

        132.    At all relevant times, Gordon, Vice President of Equipment Leasing for Axos,

 directed, authorized, coordinated, and controlled the transactions and the conduct engaged in by

 Defendants, Phillips, Pistorius, TechEFI, Dorand, NJCES, Widi Sr., and Widi Jr., supported by his

 supervisor Garrabrants.

        133.    Gordon conceived the scheme undertaken by the Defendants, which involved

 having NJCES, Widi Sr., and Widi Jr. market solar systems for sale with low or interest free loans

 to be provided by Axos as brokered by Dorand and TechEFI. Then, after signing up customers like

 Plaintiffs based on offering interest free loans, presenting them with lease documentation rather




                                                  37
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.604 Page 38 of 62




 than loan documentation, Defendants, including Dorand and Pistorius, actively concealed hidden

 exorbitant service charges, as directed by Gordon.

        134.    In addition to directing the structure and method for implementing the scheme,

 Gordon personally participated in making false representations to Plaintiffs to induce them to enter

 into the transactions and then repeatedly made false representations, including continuation of

 ruinous interest rates disguised as “service charges” unless Plaintiffs provided authorized final

 payment to NJCES and gave Axos a general release. Gordon delegated various tasks to other

 members of the group, such as by having Dorand, deal directly with Plaintiffs to make false

 representations about the terms of the transactions, collect purported loan application documents

 from Plaintiffs to be conveyed by TechEFI to Axos and demand improper advances of funds.

 Gordon also directly supervised the activities of Pistorius who reported directly to him and Phillips,

 who prepared and provided documentation as directed by Gordon and Pistorius. Phillips sent false

 and misleading emails to Plaintiffs and was copied on numerous emails to and from Plaintiffs,

 thereby obtaining actual knowledge that the documents prepared were false and misleading. Since

 the Defendants’ equipment leasing scheme had been approved by executive management of Axos

 at Gordon’s urging, Gordon solicited and received the support of Garrabrants in the face of

 Plaintiffs’ efforts to commence the lease without paying three months of service charges.

        135.    The pattern of racketeering engaged in by Defendants involving a scheme to

 defraud, extort, and steal from Plaintiffs, carried out since July 2019 to the present and continuing,

 includes, among others:

                (a)     Dorand and Widi Jr. contacting Miles on or about July 12, 2019 by

        telephone and email communications making false representations to induce Plaintiffs to




                                                  38
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.605 Page 39 of 62




      pay Tech EFI $25,000.00 to “lock in” the 2% interest rate on a loan to finance the purchase

      of the Solar System, in violation of 18 U.S.C. § 1343;

              (b)    NJCES, Widi Sr., and Widi Jr. making false and misleading representations

      between July 15, 2019 and July 24, 2019 during telephone and email communications to

      induce Plaintiffs to execute the Purchase Agreement, in violation of 18 U.S.C. § 1343;

              (c)    NJCES, Widi Sr., and Widi Jr. causing the Purchase Agreement containing

      material misstatements and omissions to be transmitted by email attachment, in violation

      of 18 U.S.C. § 1343;

              (d)    TechEFI, Dorand, NJCES, Widi Sr., Widi Jr., Gordon, and Pistorius

      preparing, approving, and transmitting by email on or about October 10, 2019, false and

      misleading financial alternatives set forth in the Commercial Presentation, in violation of

      18 U.S.C. § 1343;

              (e)    TechEFI, Dorand, Garrabrants, Gordon, and Pistorius preparing, approving,

      and authorizing the transmission on or about October 15, 2019 by email of a Commercial

      Lease Proposal containing false and misleading information, in violation of 18 U.S.C. §

      1343;

              (f)    TechEFI, Dorand, Gordon and Pistorius approving and authorizing Dorand

      to send an email on or about October 15, 2019 to Plaintiffs falsely representing the meaning

      of terms contained in the Commercial Lease Proposal, including, among other things,

      falsely representing that the Lease Rate Factor referenced in the Conditional Lease

      Proposal was mere “legaleze[sic] which would only apply “in the event the loan carried an

      interest rate which it doesn’t”, in violation of 18 U.S.C. § 1343;




                                               39
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.606 Page 40 of 62




             (g)     TechEFI and Dorand, on behalf of all the Defendants communicating by

      email on November 12, 2019 with Robert Lyons, controller for Miles Tech, that payments

      by Axos to NJCES would only be made upon the express approval of Miles, in violation

      of 18 U.S.C. § 1343;

             (h)     Phillips communicating by email on November 12, 2019, falsely

      representing that Axos had received an invoice from NJCES for a $2,200,705.00 deposit,

      in violation of 18 U.S.C. § 1343;

             (i)     NJCES, acting through Widi Sr. and Widi Jr. on or about November 18,

      2019, transmitting via email to Axos an invoice falsely representing payment in full was

      due for the $3,819,700.00 price of the Solar System, in violation of 18 U.S.C. § 1343;

             (j)     On or about November 17, 2019, Garrabrants, Gordon, and Pistorius

      approved, authorized, and directed the mailing of lease documentation to Plaintiffs

      containing false and misleading representations, in violation of 18 U.S.C. § 1341;

             (k)     NJCES, Widi Sr. and Widi Jr. falsely representing in an email on November

      18, 2019 that lien waivers from all vendors would be provided to Plaintiffs before final

      payment was due for the Solar System, in violation of 18 U.S.C. § 1343;

             (l)     On or about November 18, 2019, Axos, Gordon, Pistorius and Phillips

      falsely represented that the requested ACH Authorization which was required to be

      executed by Plaintiffs although not specifically referenced in the lease documentation,

      would be used to withdraw automatically from Plaintiffs’ bank account monthly lease

      payments, in violation of 18 U.S.C. § 1343;

             (m)     Gordon, Phillips, and Pistorius approved, authorized, and directed the

      transmission by email of Partial Acceptance and Authorization for Progress Payment



                                              40
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.607 Page 41 of 62




      Certificate No. 1 in the amount of $1,330,790.00 payable to NJCES and Partial Acceptance

      and Authorization for Progress Payment Certificate No. 2 in the amount of $1,343,000.00

      payable to SunPower, in violation of 18 U.S.C. § 1343;

              (n)    On or about November 21, 2019, Gordon and Pistorius had a telephone

      conference call with Miles during which in order to induce Plaintiffs to execute the first

      two payment authorizations, they both assured Miles that NJCES had a strong balance

      sheet and that Axos had previously done a number of similar sized commercial transaction

      with NJCES, in violation of 18 U.S.C. § 1343.

              (o)    On December 10, 2019, Pistorius transmitted an email to Miles, which

      falsely represented the nature of a $12,355.31 ACH charge by Axos against Mt. Holly’s

      TD Bank Account, in violation of 18 U.S.C. § 1343;

              (p)    On December 10, 2019, Pistorius, when specifically asked by Miles to

      explain what he called a “funding fee” in light of the representations that there would be

      0% financing, ignored Plaintiffs’ request for an explanation, in violation of 18 U.S.C. §

      1343;

              (q)    Axos made monthly ACH charges against Mt. Holly’s TD Bank account

      between December 2019 and July 2020, each falsely representing the monthly charge was

      a “Leasing Payment” when, in fact, the charges were for exorbitant interest charges on

      progress funding payments benignly and vaguely referenced as service charges in the lease

      documentation; each such false representation when made constituted a violation of 18

      U.S.C. § 1343 and also 18 U.S.C. § 1344;

              (r)    On or about January 31, 2020, NJCES rendered an invoice to Axos for

      $250,000.00 to pay amounts purportedly due for electrical supplies listed on the invoice.



                                              41
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.608 Page 42 of 62




      Axos provided the NJCES invoice to Plaintiffs to induce them to execute Payment

      Authorization No. 3 on February 21, 2020 (Exhibit 21), in violation of 18 U.S.C. § 1343.

             (s)       On or about March 21, 2020, NJCES, Widi Sr., and Widi Jr. forged the

      signature of Chris Miles on one or more documents containing false information, which

      NJCES submitted to the New Jersey BPU’s SREC office, in violation of 18 U.S.C.§ 1343

      and N.J.S.A. 2C:21-1a.

             (t)       On or about April 29, 2020, Widi Sr. and Widi Jr. falsely represented to

      Plaintiffs in an email that the installation of the Solar System was complete and final

      payment was due, in violation of 18 U.S.C. § 1343.

             (u)       On June 20, 2020, NJCES and Widi Jr. transmitted a false and misleading

      email regarding NJCES, continuing to complete the Solar System project “in accordance

      with the approved plans,” in violation of 18 U.S.C. § 1343;

             (v)       Between June 24, 2020 and June 26, 2020, Gordon, Pistorius, and Kira

      Jones, Senior Document Specialist, who reported to Phillips, sent multiple false and

      misleading emails and a voicemail from Gordon on June 26th to Plaintiffs demanding that

      Plaintiffs execute an acceptance certificate containing false representations and payment

      authorization for the balance of the purchase price of the Solar System, in violation of 18

      U.S.C. § 1343;

             (w)       Garrabrants, Gordon, Pistorius, NJCES, Widi Sr., and Widi Jr. extorted

      Plaintiffs by creating fear so that they would sign the Acceptance Certificate and

      Affirmation Letter (Ex. 30), thereby relinquishing their rights to receive a completed Solar

      System in accordance with the Engineered Plans and operational and their rights of action

      against the Defendants, in violation of 18 U.S.C. § 1951;



                                               42
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.609 Page 43 of 62




             (x)     On or about July 10, 2020, NJCES, acting through Widi Sr. and Widi Jr.,

      submitted fabricated “as-built” plans to Lumberton Township to induce the Township to

      issue a Certificate of Approval of the installation of Solar System, in violation of 18 U.S.C.

      § 1343 and N.J.SA. 2C:21-1a;

             (y)     On July 29, 2020, Widi, Jr. falsely represented that final payment was due

      upon “substantial completion” and that waiting to verify the proper installation of the Solar

      System would be a breach of contract, in violation of 18 U.S.C.§ 1343;

             (z)     On July 29, 2020, when Plaintiffs refused Widi Jr.’s demand to pay NJCES

      the remaining $545,910.00 of the purchase price of the Solar System, even though the

      conditions to final payment had not been satisfied, Widi Jr. told Miles, “you are only

      hurting yourself” because the Defendants planned to charge Plaintiffs the exorbitant

      monthly service charge until they relented and paid NJCES regardless of the condition of

      the Solar System, in violation of 18 U.S.C. § 1951;

             (aa)    On August 12, 2020, Gordon and Pistorius left Miles a voicemail in which

       Gordon falsely represented that Plaintiffs’ termination of the ACH Authorization, which

       Axos had deceptively use to charge the unauthorized service charges concealed as “lease

       payments,” was an event of default under the Master Lease Agreement, in violation of 18

       U.S.C. § 1343;

             (bb)    Gordon and Pistorius left a voicemail for Miles the next day on August 13,

      2020 in which Gordon falsely represented that Axos had “put out almost four million

      dollars” and that the service charges were “not even 4%.” The August 13, 2020 voicemail

      is a predicate act of wire fraud, in violation of 18 U.S.C. § 1343;




                                               43
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.610 Page 44 of 62




             (cc)    On August 14, 2020, Widi sent an email falsely representing that the job

      was complete and making repeated false representations, including that the solar array

      shifted because ballast had not been installed yet, that PSEG supplied and hooked up the

      switchboard, that sheet metal had been added at the bottom of the switch gear, and that

      attached to the email were “as built” plans, in violation of 18 U.S.C. § 1343;

             (dd)    In late August and September 2020, Garrabrants, Gordon, Pistorius,

      Phillips, and others participated in telephone calls in an effort to induce Plaintiffs to pay

      NJCES the balance of the purchase price of the Solar System, notwithstanding the many

      known deficiencies, in violation of 18 U.S.C. § 1343;

             (ee)    On or about September 25, 2020, Garrabrants informed in-house counsel,

      Gordon, and Pistorius to tell Plaintiffs that the service charges would continue until NJCES

      was paid the balance of the purchase price for the Solar System, in violation of 18 U.S.C.

      § 1343, state law extortion and 18 U.S. C. § 1951;

             (ff)    On or about October 27, 2020, Phillips, at the direction of Garrabrants,

      Gordon, and Pistorius, transmitted by email an Acceptance Certificate and Affirmative

      Letter, in violation of 18 U.S.C. § 1343;

             (gg)    On or about November 18, 2020, Gordon transmitted an email to Plaintiffs

      in which he threatened to reimpose exorbitant service charges unless Plaintiffs executed

      the Acceptance Certificate and Affirmation Letter, in violation of 18 U.S.C. § 1343;

             (hh)    On or about November 23, 2020, Phillips, at the direction of Garrabrants,

      Gordon, and Pistorius, transmitted an email threatening to return to “the progress funding

      phase. until Miles Technologies authorizes payment for the final payment due to New

      Jersey Clean Energy Solutions”, in violation of 18 U.S.C. § 1343;



                                               44
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.611 Page 45 of 62




                (ii)    On or about November 29, 2020, Widi Sr. and Widi Jr. trespassed on the

        site of the Solar System, disabled it, and caused other property damage in an effort to

        intimidate Plaintiffs and induce them to pay NJCES monies to which they are not entitled,

        in violation of 18 U.S.C. § 1512 and 18 U.S.C. § 1951;

                (jj)    On December 8, 2020, NJCES instructed Axos via email not to pay Cirangle

        Architects or anyone else (including Cooper Electric) other than NJCES for amounts due

        for work or services performed related to the Solar System, in violation of 18 U.S.C. §

        1343;

                (kk)    On December 5, 2020, NJCES recorded a construction lien in the amount

        of $545,910.00 against the property of Mt. Holly located in Lumberton Township,

        Burlington, County, New Jersey, which contained false and misleading written

        representations, including a fabricated invoice never provided to Plaintiffs, which was

        transmitted by mail to Plaintiffs in violation of 18 U.S.C. 18 U.S.C. § 1341; and

                (ll)    On January 25, 2021, counsel for Axos transmitted to Plaintiffs’ counsel

        various bank documents purporting to be “revised” invoices dated February 1, 2021

        converting prior invoices for lease payments into invoices for progress payments under the

        Progress Funding Agreement that had been closed in early October, in violation of 18 U.S.

        C. § 1343, 18 U.S.C. § 1951 and state law extortion.

                                          COUNT I
                             RICO VIOLATION (§ 1962(c))
     (Garrabrants, Gordon, Phillips, Pistorius, NJCES, Widi Sr., Widi Jr., TechEFI, and
                     Dorand (collectively, the “Count I Defendants”))

        136.    Plaintiffs incorporate herein by reference the allegations contained in all of the

 above paragraphs as though set forth in their entirety.




                                                 45
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.612 Page 46 of 62




        137.    Each of the named Count I Defendants conducted or participated in the conduct of

 the affairs of Axos by engaging in transactions and conduct constituting a pattern of racketeering

 activity in violation of 18 U.S.C. § 1962(c). See ¶ 135.

        138.    The pattern of racketeering activity in which the Count I Defendants engaged

 involved numerous specific transactions as described in detail in this Complaint and the

 accompanying exhibits, constituting mail fraud (18 U.S.C. §§ 1341), wire fraud (18 U.S.C. §

 1343), bank fraud ( 18 U.S.C. § 1344), tampering with a witness or victim ( 18 U.S.C. § 1512),

 third-degree felonies of forgery under state law, and extortion (18 U.S.C. § 1951) – all of which is

 “racketeering activity” as defined in 18 U.S.C. § 1961(1)(A).

        139.    The predicate acts of mail fraud, wire fraud, bank fraud, tampering with a witness

 or victim, third-degree state law felonies of forgery, and extortion involved the transmission and

 use of false documentation in furtherance of the Count I Defendants’ scheme to defraud Plaintiffs

 in connection with the sale, financing, and installation of the Solar System.

        140.    As a result of the pattern of racketeering activity, Plaintiffs have suffered damage

 to their business and property.

        WHEREFORE, Plaintiffs demand judgment against the Count I Defendants and against

 each of them, jointly and severally, for:

        (a)     An award of compensatory damages in an amount in excess of the jurisdictional

                amount of $150,000.00 and trebling of such damages pursuant to 18 U.S.C. § 1964;

        (b)     Plaintiffs’ reasonable attorneys’ fees, expenses, and costs; and

        (c)     Such other relief as the Court deems just and proper.




                                                 46
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.613 Page 47 of 62




                                         COUNT II
                             RICO VIOLATION (§ 1962(d))
     (Garrabrants, Gordon, Phillips, Pistorius, NJCES, Widi Sr., Widi Jr., TechEFI, and
                     Dorand (collectively, the “Count II Defendants”))

        141.    Plaintiffs incorporate herein by reference the allegations contained in all the above

 paragraphs as though set forth in their entirety.

        142.    From around July 2019 to the present , the Count II Defendants did unlawfully,

 knowingly, and intentionally, combine, conspire, confederate, and agree together with each other

 and with others whose names are known or unknown, to conduct and participate, directly and

 indirectly, in the conduct of the affairs of Axos through a pattern of racketeering activity in

 violation of 18 U.S.C. § 1962(d). See ¶ 135.

        143.    The pattern of racketeering activity in which the Count II Defendants intentionally

 combined to engage in or otherwise conspired to engage in involved numerous specific acts,

 conducts, and transactions as described in detail in this Complaint and the accompanying exhibits

 constituting mail fraud (18 U.S.C. §§ 1341 and 1952), wire fraud (18 U.S.C. § 1343), bank fraud

 ( 18 U.S.C. § 1344), tampering with a witness or victim ( 18 U.S.C. § 1512), third-degree felonies

 of forgery under state law, and extortion (18 U.S.C. § 1951), – all of which is “racketeering

 activity” as defined in 18 U.S.C. § 1961(1)(A).

        144.    The predicate acts of mail fraud, bank fraud, tampering with a witness or victim,

 wire fraud, third-degree felonies of forgery under state law and extortion also involved the

 transmission and use of false and misleading documentation in furtherance of the Count II

 Defendants’ scheme to defraud Plaintiff in connection with the sale, financing, and installation of

 the Solar System.

        145.    As a result of the pattern of racketeering activity, Plaintiffs have suffered damage

 to their business and property.

                                                     47
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.614 Page 48 of 62




        WHEREFORE, Plaintiffs demand judgment against the Count II Defendants and against

 each of them, jointly and severally, for:

        (a)     An award of compensatory damages in an amount in excess of the jurisdictional

                amount of $150,000.00 and trebling of such damages pursuant to 18 U.S.C. § 1964;

        (b)     Plaintiffs’ reasonable attorneys’ fees, expenses, and costs; and

        (c)     Such other relief as the Court deems just and proper.

                                           COUNT III
                                RICO VIOLATION (§ 1962(c))
                   (All Defendants (collectively, the “Count III Defendants”))

        146.    Plaintiffs incorporate herein by reference the allegations contained in all the above

 paragraphs as though set forth in their entirety.

        147.    At all times relevant to this Complaint, the Count III Defendants constituted an

 “enterprise” as that term is defined in 18 U.S.C. § 1961(4)- that is, a group of individuals and legal

 entities associated in fact, which was engaged in, and the activities of which affected, interstate

 commerce, and foreign commerce. Each of these the Count III Defendants participated in the

 operation and management of the enterprise, which Gordon orchestrated, coordinated, and led with

 the support of Garrabrants.

        148.    In addition to any legitimate transactions, the course of conduct of this enterprise

 included a pattern of racketeering activity. See ¶ 135.

        149.    The Count III Defendants knowingly and willfully associated with the association-

 in-fact enterprise and conducted and participated in the conduct of the enterprise’s affairs, directly

 and indirectly, through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).

        150.    The pattern of racketeering activity in which the Count III Defendants engaged

 involved numerous specific acts and transactions as described in detail in this Complaint and the



                                                     48
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.615 Page 49 of 62




 accompanying exhibits constituting mail fraud (18 U.S.C. §§ 1341), wire fraud (18 U.S.C. § 1343),

 bank fraud ( 18 U.S.C. § 1344), tampering with a witness or victim ( 18 U.S.C. § 1512), third-

 degree felonies of forgery under state law, and extortion (18 U.S.C. § 1951) – all of which is

 “racketeering activity” as defined in 18 U.S.C. § 1961(1)(A).

        151.    The predicate acts of mail fraud, wire fraud, bank fraud, tampering with a witness

 or victim, third-degree felonies of forgery under state law and extortion involved the transmission

 and use of false and misleading documentation in furtherance of the Count III Defendants’ scheme

 to defraud Plaintiffs in connection with the purchase, financing, and installation of the Solar

 System.

        152.    The Count III Defendants knowingly and intentionally engaged in the predicate acts

 constituting the pattern of racketeering activity.

        153.    As a result of the pattern of racketeering activity, Plaintiffs have suffered damage

 to their business and property.

        WHEREFORE, Plaintiffs demand judgment against the Count III Defendants and against

 each of them, jointly and severally, for:

        (a)     An award of compensatory damages in an amount in excess of the jurisdictional

                amount of $150,000.00 and trebling of such damages pursuant to 18 U.S.C. § 1964;

        (b)     Plaintiffs’ reasonable attorneys’ fees, expenses, and costs; and

        (c)     Such other relief as the Court deems just and proper.

                                           COUNT IV
                               RICO VIOLATION (§ 1962(d))
                   (All Defendants (collectively, the “Count IV Defendants”))

        154.    Plaintiffs incorporate herein by reference the allegations contained in all the above

 paragraphs as though set forth in their entirety.



                                                      49
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.616 Page 50 of 62




        155.    At all times relevant to this Complaint, the Count IV Defendants constituted an

 “enterprise” as that term is defined in 18 U.S.C. § 1961(4)- that is, a group of entities and

 individuals associated in fact, which was engaged in, and the activities of which affected, interstate

 commerce, and foreign commerce.

        156.    From around July 2019 to present, the Count IV Defendants did unlawfully,

 knowingly, and intentionally combine, conspire, confederate, and agree together with each other

 and with others, whose names are known or unknown, to conduct and participate, directly and

 indirectly, in the conduct of the association-in-fact enterprise’s affairs through a pattern of

 racketeering activity violation of 18 U.S.C. § 1962(d). See ¶ 135.

        157.    The pattern of racketeering activity in which the Count IV Defendants intentionally

 combined to engage in or otherwise conspired to engage in involved numerous specific acts and

 transactions as described in detail in this Complaint and the accompanying exhibits constituting

 mail fraud (18 U.S.C. §§ 1341 and 1952), wire fraud (18 U.S.C. § 1343), bank fraud ( 18 U.S.C.

 § 1344), tampering with a witness or victim ( 18 U.S.C. § 1512), third-degree felonies of forgery

 under state law, and extortion (18 U.S.C. § 1951) – all of which is “racketeering activity” as

 defined in 18 U.S.C. § 1961(1)(A).

        158.    The predicate acts of mail fraud, wire fraud, bank fraud, tampering with a witness

 or victim, third-degree felonies of forgery under state law and extortion involved the transmission

 and use of false documentation in furtherance of the Count IV Defendants’ scheme to defraud

 Plaintiff in the connection with the purchase, financing, and installation of the Solar System.

        159.    As a result of the pattern of racketeering activity, Plaintiffs have suffered damage

 to their business and property.




                                                  50
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.617 Page 51 of 62




        WHEREFORE, Plaintiffs demand judgment against the Count IV Defendants, and each

 of them, jointly and severally, for:

        (a)     An award of compensatory damages in an amount in excess of the jurisdictional

                amount of $150,000.00 and trebling of such damages pursuant to 18 U.S.C. § 1964;

        (b)     Plaintiffs’ reasonable attorneys’ fees, expenses, and costs; and

        (c)     Such other relief as the Court deems just and proper.

                                            COUNT V
                                             FRAUD
                    (All Defendants (collectively, the “Count V Defendants”))

        160.    Plaintiffs incorporate herein by reference the allegations contained in all the above

 paragraphs as though set forth in their entirety.

        161.     The Defendants have made misrepresentations of material facts, deliberately

 concealed, omitted material facts that they had a duty to disclose in connection with their dealings

 with Plaintiffs, and engaged in other conduct, which amounts to a scheme to defraud Plaintiffs,

 including, among other things, the conduct set forth in paragraphs 19-80 above.

        162.    The Defendants’ misrepresentations, omissions, concealment of material facts, and

 scheme and artifices to defraud were made and undertaken intentionally or recklessly for the

 purpose of benefiting themselves economically and harming Plaintiffs.

        163.    Plaintiffs reasonably and justifiably relied, to their detriment, on the truthfulness of

 Defendants’ representations, on the completeness of their disclosures of material facts, and without

 knowledge of Defendants’ scheme and artifice to defraud them.

        164.     The Defendants knew, or should have known, that Plaintiffs would so rely on and

 intended that they so rely on their truthfulness. But for the Defendants’ misrepresentations,




                                                     51
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.618 Page 52 of 62




 omissions, concealment of material facts, and fraudulent course of conduct, Plaintiffs would not

 have entered into and continued their dealings and transactions with the Defendants.

        165.    Plaintiffs at no time knew or had reason to know in the exercise of due diligence or

 reasonable care that the Defendants were engaged in misrepresentations, omissions, and fraudulent

 conduct.

        166.    As a direct and proximate cause of the Defendants’ misrepresentations, omissions,

 concealment of material facts, and fraudulent course of conduct by the Defendants, Plaintiffs have

 been damaged, and because their conduct was knowing, intentional, willful, wanton, and reckless,

 Plaintiffs are entitled to an award of punitive damages.

        WHEREFORE, Plaintiffs demand judgement against the Defendants as follows:

        (a)     An award of compensatory damages in an amount to be determined at trial, plus

                interest;

        (b)     An award of punitive damages; and

        (c)     Such other relief as the Court deems just and proper.

                                           COUNT VI
                                     CIVIL CONSPIRACY
                   (All Defendants (collectively, the “Count VI Defendants”))

        167.     Plaintiffs incorporate herein by reference the allegations contained in all the above

 paragraphs as though set forth in their entirety.

        168.     During the relevant time period, the Count VI Defendants, either directly or

 indirectly, combined or agreed with intent to defraud, deceive, steal, divert, and misappropriate

 money and other assets of Plaintiffs by unlawful means, including, among other things, common

 law fraud, civil theft, and conversion.




                                                     52
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.619 Page 53 of 62




        169.     At all relevant times, the Count VI Defendants acted with intent to cause damages

 to Plaintiffs by defrauding, diverting, and taking money, property, and assets from Plaintiffs.

        170.    The Count VI Defendants did, in fact, carry out their conspiracy by, among others,

 mail fraud, wire fraud, extortion, common law fraud, civil theft, and conversion.

        171.    As a result of the Count VI Defendants’ unlawful acts, using unlawful means,

 Plaintiffs have suffered damages.

        172.    The Count VI Defendants’ unlawful acts using unlawful means were the proximate

 cause of the damages to Plaintiffs.

        173.    To the extent that the Count VI Defendants’ conspiracy was done knowingly,

 intentionally, willfully, wantonly, and recklessly, Plaintiffs are entitled to an award of punitive

 damages.

        WHEREFORE, Plaintiffs against the Count VI Defendants, each of them, jointly and

 severally, as follows:

        (a)     An award of compensatory damages in an amount to be determined at trial, plus

                interest;

        (b)     An award of punitive damages; and

        (c)     Such other relief as the Court deems just and proper.

                           COUNT VII
 BREACH OF CONTRACT AND COVENANT OF GOOD FAITH AND FAIR DEALING
                            (NJCES)

        174.    Plaintiffs incorporate herein by reference the allegations contained in all the above

 paragraphs as though set forth in their entirety.

        175.    On July 24, 2019 Plaintiffs and NJCES entered into, and agreed to abide by, the

 Purchase Agreement (Ex. 4).



                                                     53
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.620 Page 54 of 62




        176.    NJCES breached the Purchase Agreement and its covenant of good faith and fair

 dealing with Plaintiffs by, among others, (i) failing to install the Solar System in accordance with

 the Engineered Plans; (ii) failing to complete installation of the Solar System by December 31,

 2019 or within a reasonable time thereafter; (iii) failing to perform all work in a good and

 workman-like manner; (iv) failing to promptly correct work that does not conform to the Purchase

 Agreement and to the Engineered Plans; (v) failing to complete the Interconnection Application

 and approval process; (vi) failing to convey title for work covered by all payments free and clear

 of liens, security interest, or other encumbrances adverse to Plaintiffs’ interests; and (vii) failing

 to apply the roof coating and the installation in a manner to obtain the manufacturer’s warranties

 attached as Exhibit C of the Purchase Agreement.

        177.    Plaintiffs have been damaged by NJCES’s breach of the Purchase Agreement by

 among other things, the loss of the economic benefits of a timely and properly installed Solar

 System, the imposition of liens due to NJCES’s failure to pay its suppliers and vendors, which will

 cost more than $165,000.00 to remove, the cost of having the Solar System properly completed by

 replacement contractor, and excessive interest charges imposed by Axos due to the delays in

 completing installation of the Solar System by NJCES.

        WHEREFORE, Plaintiffs demand judgment against NJCES as follows:

        (a)     An award of compensatory damages in an amount to be determined at trial, plus

                interest; and

        (b)     Such other relief as the Court deems just and proper.




                                                  54
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.621 Page 55 of 62




                           COUNT VIII
 BREACH OF CONTRACT AND COVENANT OF GOOD FAITH AND FAIR DEALING
                             (Axos)

        178.    Plaintiffs incorporates herein by reference the allegations contained in all the above

 paragraphs as though set forth in their entirety.

        179.    In or around, November 18,2020, Plaintiffs and Axos entered into, and agreed to

 abide by, the Master Lease Agreement (Ex. 13), Lease Schedule No. 001 (Ex. 12), the Master

 Progress Funding Agreement (Ex. 14) and the ACH Authorization (Ex. 15) ( collectively the”

 Lease Agreements”).

        180.    Axos breached the Lease Agreements with Plaintiff by, among others, (i)

 representing NJCES was a capable Contractor, with which Axos was familiar from prior

 experience, with the financial strength and ability to complete the installation of the Solar System

 in accordance with the requirements of the Purchase Agreement; (ii) charging Plaintiffs amounts

 not authorized by the ACH Authorization; (iii) failing to commence the term of the lease in

 accordance with the Master Lease Agreement in order to continue the imposition of excessive

 service fees under the Master Progress Funding Agreement; and (iv) acting in the interests of

 NJCES and contrary to the interests of Plaintiffs in exercising discretion in the administration of

 the lease documentation and the assignment of Plaintiffs’ rights in the Purchase Agreement to

 Axos in accordance with the Master Lease Agreement by (a) insisting the project was satisfactorily

 completed and the balance of the purchase price was due to NJCES, notwithstanding its knowledge

 of numerous deficiencies with the installation and (b) insisting that Plaintiffs were not permitted

 to engage other contractors to satisfactorily complete the project and correct the deficiencies

 caused by NJCES but instead must pay only NJCES under the terms of the Lease Agreements.




                                                     55
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.622 Page 56 of 62




         181.    Plaintiffs has been damaged by breach of the lease documentation and the covenant

 of good faith and fair dealing by, among other things, the imposition of excessive and improper

 service charges via ACH deductions from Mt. Holly’s bank account, failure to commence the lease

 agreement, and imposition of monetary damages and safety risks upon Plaintiffs due to failures to

 enforce its rights as Plaintiffs’ assignee under the Purchase Agreement, loss of the economic

 benefits of a timely installed and operational Solar System, the cost of removing liens resulting

 from NJCES’s failure to pay its suppliers and vendors, and the costs of having the Solar System

 properly installed using replacement contractors

         WHEREFORE, Plaintiffs demand judgment against Axos as follows:

         (a)     An award of compensatory damages in an amount to be determined at trial, plus

                 interest; and

         (b)     Such other relief as the Court deems just and proper.

                                         COUNT IX
                                 BREACH OF FIDUCIARY DUTY
                                           (Axos)

         182.    Plaintiffs incorporate by reference the above paragraphs of this Complaint as if

 fully set forth at length.

         183.    Pursuant to the Master Progress Funding Agreement, Plaintiffs, defined therein as

 “Lessee”, were required to sell and assign “its purchase orders and contracts and all of its right,

 title and interest to such items of Property to Lessor.” The referenced purchase orders and contracts

 consist of the Purchase Agreement between Plaintiffs and NJCES for the purchase and installation

 of a Solar System in accordance with its terms.

         184.    At the time of execution of the Lease Agreements, including the Master Progress

 Funding Agreement, Axos was familiar with and aware of the terms and provisions of the Purchase



                                                   56
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.623 Page 57 of 62




 Agreement between Plaintiffs and NJCES. Among other provisions of the Purchase Agreement,

 Axos was aware of Section 8 of the Purchase Agreement providing that “Purchaser may transfer

 and assign the Solar System to any third party. Upon any such transfer and assignment, the

 transferee or assignee shall obtain all rights and benefits under this Agreement that belong to

 Purchaser.”

        185.    By virtue of requiring Plaintiffs to assign their rights and interest in the Purchase

 Agreement to Axos, Axos acquired and assumed a fiduciary duty to Plaintiffs, including the duty

 of loyalty, duty of care, and the duty of good faith and fair dealing.

        186.    Defendant Axos breached its fiduciary duties to Plaintiffs by, among other things,

 (i) failing to assure that all progress payments advanced to NJCES pursuant to the Master Progress

 Funding Agreement were made in accordance with the Purchase Price Payment Terms of the

 Purchase Agreement, set forth in Exhibit B of the Purchase Agreement; (ii) assuring that NJCES

 used progress payments for work performed and materials purchased from third parties to be

 timely paid such that no liens would be recorded against the Property, as defined in the Lease

 Documents; (iii) failing to enforce the rights of the Purchaser under the Purchase Agreement,

 including, among others, to have NJCES perform all work in a good and workman-like fashion;

 (iv) failing to enforce the rights of the Purchaser under the Purchase Agreement to cause NJCES

 to promptly correct work that does not conform to the Purchase Agreement and to the Engineered

 Plans, solely at the cost of NJCES; (v) favoring the interest of NJCES over the interest of Plaintiffs

 by pressuring Plaintiffs to make false representations that the Solar System was satisfactory to

 Plaintiffs and that the balance of the purchase price of the Solar System was due and payable to

 NJCES; and (vi) charging undisclosed and unexplained exorbitant “service charges” on progress




                                                  57
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.624 Page 58 of 62




 payments from at least January 2020 through June 2020 due to the failure to assure the Solar

 System was completed by December 31, 2019, as provided in the Purchase Agreement.

        187.    The improper conduct of Axos in breaching its fiduciary duties to Plaintiffs is

 extreme, outrageous, and malicious, justifying the imposition of punitive damages.

        188.    Plaintiffs have suffered damages, which are continuing as a result of Axos’

 breaches of its fiduciary duties to Plaintiffs, including, without limitation, loss of the economic

 benefits of a timely installed and operational Solar System, the payment of service fees to which

 Axos was not entitled due to its breaches of fiduciary duty, the imposition of liens against

 Plaintiff’s property which will cost more than $165,000.00 to remove, and the cost of installing

 the Solar System properly by engaging replacement contractor.

        WHEREFORE, Plaintiffs demand a judgement against Axos, as follows:

        (a)     An award of compensatory damages in an amount to be determined at trial, plus

                interest;

        (b)     Restitution of all service charges imposed upon Plaintiffs by Axos during the period

                of its breaches of the fiduciary duties owed by Axos to Plaintiffs;

        (c)     An award of punitive damages; and

        (d)     Such other relief as the Court deems just and proper.

                                      COUNT X
                            DECLARATORY JUDGMENT
 Pursuant to Utah Declaratory Judgment Act (Ut St §78B-6-401 et seq. and §70A-2-302 and
                                   28 U.S.C. §2201)
                                        (Axos)

        189.    Plaintiffs incorporates herein by reference the allegations contained in all the above

 paragraphs as though set forth in their entirety.




                                                     58
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.625 Page 59 of 62




          190.   The Utah Declaratory Judgment Act (Utah Code §70A-2-302) permits a party to a

 contract to obtain a judicial determination of the construction or validity of any such contract or

 provision therein.

          191.   Pursuant to 18 U.S.C. § 2201(a), the Court may determine the rights and legal

 obligations of the parties.

          192.   Utah Law at §70A-2-302 authorizes a court to determine whether a contract or any

 clause of a contract to have been unconscionable at the time the contract was made and can refuse

 to enforce such contract or any clause found to be unconscionable.

          193.   Plaintiffs and Axos entered into certain contracts dated November 15, 2019,

 including, in particular, the Master Lease Agreement, the Master Progress Funding Agreement

 (Ex. 13), Lease Schedule No. 001 (Ex. 12), the Master Progress Funding Agreement (Ex. 14) and

 the ACH Authorization (Ex. 15) (collectively the “Lease Agreements”).

          194.   On or about October 27, 2020, November 18, 2020, and November 23, 2020, Axos

 sought to cause Plaintiffs to execute an Affirmation Letter and Certificate of Acceptance to Lease

 Schedule No. 001, which, according to Section 20 of the Master Lease Agreement, incorporates

 by reference all the terms and conditions of the Master Lease Agreement and constitutes a separate

 Lease.

          195.   The provisions of the Lease Agreements, the Affirmation Letter, and the Certificate

 of Acceptance to Lease Schedule No. 001 were not the result of arms-length negotiation by the

 parties to such documents but rather were drafted solely by Axos for its sole benefit and are so

 one-sided, unfair, unconscionable, and against public policy that the Court should find certain of

 them void and unenforceable.




                                                 59
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.626 Page 60 of 62




        196.    In particular, the following provisions of the Lease Agreements should be declared

 to be void and unenforceable for any purpose as a matter of law:

                (i)    Section 15 (Indemnification) of the Master Lease Agreement to the extent

        it purported to require Plaintiffs, as Lessee to “indemnify and hold Lessor harmless from

        and against any and all claims (including without limitation negligence, tort and strict

        liability), damages, suits, administrative and legal proceedings, and any and all costs and

        expenses in connection therewith (including attorney fees incurred by Lessor and Lessor’s

        internal costs either in enforcing this indemnity or in defending against such claims),

        arising out of or in any manner connected with or resulting from the Lease, or use of the

        Property including, without limitation the manufacturer, purchase, financing, ownership,

        ordering, installation, selection, assignment, rejection, non-delivery, transportation,

        delivery, possession, use, operation, maintenance, condition, lease, return, storage or

        disposition thereof, including, without limitation . . . (d)claims for wrongful, negligent or

        improper action or misuse by Lessor;”

                (ii)   Acceptance Certificate to Lease Schedule No. 001 provides at Section 1, “in

        consideration for being allowed to commence the Lease, Lessee releases Lessor from any

        and all liability associated with the Master Progress Funding Agreement dated November

        15, 2019 (the “Progress Funding Agreement”) and all actions taken by Lessor up to the

        date hereof, and waives all rights to any and all future claims, including, but not limited to,

        claims for fraud, misrepresentation or economic loss resulting from the progress funding.”

        197.    The effect of the referenced provisions in Section 15 of the Master Lease

 Agreement and the Acceptance Certificate to Lease Schedule No. 001 is to indemnify and release

 Axos from its own acts of fraud, misrepresentation, and intentional misconduct in violation of the



                                                  60
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.627 Page 61 of 62




 public policy of Utah, is unconscionable under Utah law, and is against the public policy embodied

 in the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968.

            198.   Pursuant to 28 U.S.C. §2201(a), the Court can and should declare the referenced

 provisions in Section 15 of the Master Lease Agreement and the Acceptance Certificate to Lease

 Schedule No. 001 are unconscionable under Utah law and are against the public policy embodied

 in the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968.

            WHEREFORE, Plaintiffs demands judgment against Axos as follows:

            (a)    The referenced provisions in Section 15 of the Master Lease Agreement are

                   declared to be void and unenforceable as a matter of law; and

            (b)    The referenced provision of the Acceptance Certificate to Lease Schedule No. 001

                   is void and unenforceable as a matter of law.

                                            JURY DEMAND

            Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a jury on all issues so

 triable.

            DATED this 24th day of February, 2021.



                                                 GOEBEL ANDERSON PC


                                                 /s/ Sam Meziani
                                                 Heidi G. Goebel
                                                 Sam Meziani

                                                 KANG HAGGERTY & FETBROYT LLC

                                                 Edward T. Kang (Pro Hac Vice)
                                                 Gregory H. Mathews (Pro Hac Vice)
                                                 Susan Moon O (Pro Hac Vice)
                                                 Attorneys for Plaintiffs



                                                    61
Case 2:20-cv-00856-TS-CMR Document 50 Filed 02/24/21 PageID.628 Page 62 of 62




                                CERTIFICATE OF SERVICE


        I, Gregory H. Mathews, hereby certify that on February 24, 2021, a true and correct copy

 of the Amended Complaint has been electronically filed as of this date and can be viewed and/or

 downloaded through the ECF system maintained by the Clerk of the United States District Court

 for the District of Utah. The following have been served via ECF Notification:


  James D. Gilson & Lyndon R. Bradshaw            Robert Tee Spjute
  Dentons Durham Jones Pinegar P.C.               Shumay Van
  111 South Main Street, Suite 2400,              8 East Broadway, Suite 550
   Salt Lake City, UT 84111                       Salt Lake City, Utah 84111
  lyndon.bradshaw@dentons.com                     Ph: (801) 478-8080
  james.gilson@dentons.com                        tee@shumwayvan.com



  Sean N. Egan
  South Temple Tower – Suite 1505
  136 East South Temple
  Salt Lake City, Utah 84111-1152
  seannegan@sneganlaw.com




                                             By: /s/Gregory H. Mathews
                                                  Gregory H. Mathews




                                                62
